Exhibit 10.10

 

 

 

THE AMETEK RETIREMENT AND SAVINGS PLAN

 

 

Amended and Restated as of January 1, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. Purpose

     1   

1.01

     History of Plan      1   

1.02

     Purpose      1   

1.03

     Effective Date      1   

Article 2. Definitions and Construction

     2   

2.01

     Definitions      2   

2.02

     Construction      12   

Article 3. Eligibility and Participation

     13   

3.01

     Eligibility      13   

3.02

     Participation      13   

3.03

     Cessation of Active Participation      13   

3.04

     Reemployment of Former Employees and Former Participants      13   

Article 4. Contributions By Employees

     14   

4.01

     Pre-Tax Contributions and Roth Contributions      14   

4.02

     After-Tax Contributions      16   

4.03

     Catch-Up Contributions      16   

4.04

     Limitation on Contributions      17   

4.05

     Rollover Contributions      17   

4.06

     Changes and Suspensions      18   

4.07

     Credit to Accounts      20   

Article 5. Employer Contributions

     21   

5.01

     Matching Contributions      21   

5.02

     Retirement Contributions      21   

5.03

     Retirement Incentive Contributions      22   

5.04

     Discretionary Contributions      22   

5.05

     Credit to Accounts      23   

Article 6. Limitations on Contributions and Allocations to Accounts

     24   

6.01

     Limits on Employee Contributions      24   

6.02

     Limits on Annual Additions      24   

6.03

     Nondiscrimination Tests      26   

Article 7. Allocation to Accounts

     29   

7.01

     Accounts      29   

7.02

     Account Allocations      29   

7.03

     Statement of Accounts      30   

7.04

     Allocations Do Not Create Rights      31   

Article 8. Investment Elections

     32   

8.01

     Investment Funds      32   

8.02

     Investment Direction      34   

 

 The AMETEK Retirement and Savings Plan    Table of Contents    



--------------------------------------------------------------------------------

8.03

     Change in Investment Direction      34   

8.04

     Voting of Company Stock      34   

8.05

     Tender and Exchange Offers      35   

8.06

     Insurance Contract      36   

8.07

     Additional Rules      37   

Article 9. Vesting

     38   

9.01

     Immediate Vesting      38   

9.02

     Delayed Vesting      38   

9.03

     Vesting Upon Certain Events      38   

9.04

     Forfeitures      38   

Article 10. Withdrawals During Employment

     40   

10.01

     Limited In-Service Withdrawals      40   

10.02

     Hardship Withdrawals      40   

Article 11. Loans

     43   

11.01

     In General      43   

11.02

     Eligibility for Loans      43   

11.03

     Application for Loans      43   

11.04

     Treatment of Loans and Loan Repayments      43   

11.05

     Terms and Conditions of Loans      44   

11.06

     Rollover Loans      46   

Article 12. Distribution of Accounts

     47   

12.01

     Distribution Events      47   

12.02

     Forms of Distribution      47   

12.03

     Timing of Distributions      48   

12.04

     Beneficiaries      53   

12.05

     Proof of Death and Right of Beneficiary or Other Person      54   

12.06

     Distributions to Minors and Incompetents      54   

12.07

     Missing Payees      55   

12.08

     Recovery of Overpayment      55   

Article 13. Direct Rollovers

     56   

13.01

     Direct Rollover      56   

13.02

     Eligible Retirement Distribution      56   

13.03

     Eligible Retirement Plan      56   

13.04

     Distributee      57   

13.05

     Direct Rollover      57   

Article 14. Administration

     58   

14.01

     Committee - Authority      58   

14.02

     Membership and Procedures of Committee      58   

14.03

     Committee Powers      58   

14.04

     Designation of Additional Fiduciaries      59   

14.05

     Allocation of Duties      59   

14.06

     Employment of Agents      59   

 

 The AMETEK Retirement and Savings Plan    Table of Contents    



--------------------------------------------------------------------------------

14.07

     Expenses      60   

14.08

     Liability for Contributions      60   

14.09

     Participation of Committee Members and Other Fiduciaries      60   

14.10

     Books and Records      60   

14.11

     Indemnification      60   

Article 15. Claims Procedure

     61   

15.01

     Claim      61   

15.02

     Denial of Claim      61   

15.03

     Review of Claim      61   

15.04

     Final Decision      61   

15.05

     Litigation      62   

15.06

     Class Action Forum Selection      64   

Article 16. Management of Funds

     65   

16.01

     Trust Agreement      65   

16.02

     Designation of Trustee      65   

16.03

     Exclusive Benefit Rule      65   

16.04

     Appointing Investment Managers      65   

16.05

     No Guarantee      65   

Article 17. Assignments or Liens

     66   

17.01

     No Alienation      66   

17.02

     No Liability for Obligation      66   

17.03

     Qualified Domestic Relations Orders      66   

17.04

     Distributions Under Qualified Domestic Relations Orders      66   

Article 18. Amendment, Merger or Termination

     68   

18.01

     Amendment of Plan      68   

18.02

     Termination of Plan      68   

18.03

     Vesting and Distribution of Assets on Plan Termination or Complete
Discontinuance of Contributions      69   

18.04

     Merger or Consolidation      69   

Article 19. Top-Heavy Provisions

     71   

19.01

     Priority Over Other Plan Provisions      71   

19.02

     Definitions Used in this Article      71   

19.03

     Minimum Allocation      73   

19.04

     Coordination with Defined Benefit Plan      74   

Article 20. Special Rules for Military Service

     75   

20.01

     In General      75   

20.02

     Reemployment Following a Period of Qualified Military Service      75   

20.03

     Service Credit      76   

20.04

     Loan Repayments      76   

20.05

     Survivor Benefits      76   

20.06

     Treatment of Differential Wage Payments      76   

20.07

     Termination of Employment      76   

 

 The AMETEK Retirement and Savings Plan    Table of Contents    



--------------------------------------------------------------------------------

Article 21. Miscellaneous

     78   

21.01

     Not a Contract of Employment      78   

21.02

     Electronic Transmission of Notices and Elections      78   

21.03

     Governing Law      78   

21.04

     Severability      78   

21.05

     Headings      78   

 

 The AMETEK Retirement and Savings Plan    Table of Contents    



--------------------------------------------------------------------------------

ARTICLE 1.      PURPOSE

 

1.01 History of Plan.

The AMETEK Retirement and Savings Plan (the “Plan”) was originally adopted,
effective October 1, 1984, by AMETEK, Inc. (the “Company”) with the approval of
its Board of Directors.

The Plan was amended and restated, effective January 1, 2012, to reflect
amendments adopted since the restatement dated January 1, 2002, the merger of
the AMETEK 401(k) Plan for Acquired Businesses into the Plan on January 1, 2008,
and additional clarifications and amendments intended to improve administration
of the Plan.

The Plan was amended and restated, effective April 1, 2014, to provide for Roth
and after-tax contributions, to accept direct rollovers of Roth and after-tax
contributions, and to adopt additional clarifications and amendments intended to
improve administration of the Plan.

The Plan is hereby amended and restated, effective January 1, 2017, to reflect
additional clarifications and amendments.

 

1.02 Purpose.

The Plan is intended to qualify as a profit sharing plan with a cash or deferred
arrangement under sections 401(a) and 401(k) of the Internal Revenue Code (the
“Code”). Although the Plan is intended to qualify as a profit sharing plan,
employer contributions to the Plan may be made without regard to profits.

 

1.03 Effective Date.

Except as specifically provided:

 

  (a) The Plan as amended and restated in this document will apply only to
eligible persons who are employees of an Employer Unit on or after January 1,
2017; and

 

  (b) The rights and benefits of Participants whose employment ended before
January 1, 2017, will be determined under the applicable instruments in effect
when their employment ended, or as otherwise specifically provided in those
instruments.

 

 The AMETEK Retirement and Savings Plan    Page 1    



--------------------------------------------------------------------------------

ARTICLE 2.      DEFINITIONS AND CONSTRUCTION

 

2.01 Definitions.

For the purpose of this Plan, the following terms will have the meanings set
forth below, unless the context clearly indicates otherwise.

 

  (a) Account or Accounts.  “Account” or “Accounts” for any Participant means
any account or accounts established pursuant to Section 7.01. As used in the
Plan, the terms “Account” or “Accounts” will mean any relevant one of the
Accounts or all Accounts as the context requires.

 

  (b) Adoption Agreement.  “Adoption Agreement” means the agreement by which the
Plan is adopted with regard to certain Eligible Employees at a Covered Location
of an Employer Unit and sets forth certain specifications applicable under the
Plan with respect to such Eligible Employees. An Adoption Agreement will be
effective as of the Effective Date stated in Paragraph A of the Adoption
Agreement.

 

  (c) Affiliate.  “Affiliate” means any company not participating in the Plan
that is:

 

  (1) a member of a controlled group of corporations as defined in section
414(b) of the Code (determined under section 1563(a) of the Code without regard
to sections 1563(a)(4) and (e)(3)(C) of the Code) with the Company;

 

  (2) any trade or business under common control (as defined in section 414(c)
of the Code) with the Company;

 

  (3) any member of an affiliated service group (as defined in section 414(m) of
the Code) that includes the Company; or

 

  (4) any other entity required to be aggregated with the Company pursuant to
regulations under section 414(o) of the Code.

Notwithstanding the foregoing, for purposes of Section 6.02, the definitions in
sections 414(b) and (c) of the Code will be modified by substituting the phrase
“more than 50 percent” for the phrase “at least 80 percent” each place it
appears in section 1563(a)(1) of the Code.

 

  (d) After-Tax Contributions.  “After-Tax Contributions” means the
contributions made to the Plan by an Eligible Employee pursuant to a Participant
election under Section 4.02.

 

  (e) After-Tax Contribution Account.  “After-Tax Contribution Account” means
the record of assets held by the Trustee for a Participant or Beneficiary under
the Plan that is derived from After-Tax Contributions.

 

  (f)

Alternate Payee.  “Alternate Payee” means any Spouse, former Spouse, child or
other dependent of a Participant who is recognized by a Qualified Domestic

 

 The AMETEK Retirement and Savings Plan    Page 2    



--------------------------------------------------------------------------------

  Relations Order as having a right to receive all, or a portion, of the
benefits payable under the Plan with respect to a Participant.

 

  (g) Base Group.  “Base Group” means for any calendar year, each Participant
described in Section 3.02:

 

  (1) other than a Participant who is a non-Highly Compensated Employee, has not
attained age twenty-one (21), and has completed less than a Year of Service
before the last day of the Plan Year;

 

  (2) who is employed by an Employer Unit as an Eligible Employee at any time
during that year; and

 

  (3) who is not in the Test Group.

 

  (h) Beneficiary.  “Beneficiary” means any individual or legal entity who or
which becomes eligible to receive benefits payable under the Plan in the event
of a Participant’s death, as provided in Section 12.04.

 

  (i) Board of Directors.  “Board of Directors” means the Board of Directors of
the Company, as it may be constituted from time to time, and any committee,
officer, or other individual to which or to whom the Board of Directors will
have delegated any of its responsibilities under the Plan.

 

  (j) Catch-Up Contributions.  “Catch-Up Contribution” means a Pre-Tax
Contribution or Roth Contribution that meets the requirements of Section 4.03.

 

  (k) Catch-Up Contribution Account.  “Catch-Up Contribution Account” means the
record of assets held by the Trustee for a Participant or Beneficiary under the
Plan that is derived from Catch-Up Contributions.

 

  (l) Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

  (m) Committee.  “Committee” means the Committee appointed and serving pursuant
to Article 14.

 

  (n) Company.  “Company” means AMETEK, Inc., a Delaware corporation, or any
successor that assumes its obligations under the Plan.

 

  (o) Company Stock.  “Company Stock” means common stock of the Company.

 

  (p) Company Stock Fund.  “Company Stock Fund” means the Investment Fund
established pursuant to Section 8.01(b).

 

  (q)

Compensation.  “Compensation” means (1) wages as defined in section 3401(a) of
the Code and all other payments of compensation to an Employee by the Employer
(in the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under sections 6041(d),
6051(a)(3), and 6052 of the Code, (2) amounts deferred at the election of the
Employee that would be included in wages if not deferred pursuant to the rules
of section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the

 

 The AMETEK Retirement and Savings Plan    Page 3    



--------------------------------------------------------------------------------

  Code, and (3) any amounts deducted from an Employee’s earnings on a pre-tax
basis for group health care coverage because the Employer does not request or
collect information regarding the Employee’s other health care coverage as part
of the enrollment process for the health plan, to the extent that the sum of
these amounts is less than the applicable limitation under section 401(a)(17) of
the Code. Compensation is determined without regard to any rules under
section 3401(a) that would otherwise limit the remuneration included in wages
based on the nature or location of the employment or the services performed.
Compensation includes only amounts actually paid to the Employee during the
period he was a Participant in the Plan during a Plan Year or would have been
payable during such period but for the Employee’s election to defer amounts in
accordance with section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b) of the Code; provided that Compensation will include regular pay (within
the meaning of Treasury Regulation section 1.415(c)-2(e)(3)(i)) that is paid by
the later of two and one-half months after the Participant terminates employment
with an Employer or Affiliate or the end of the Plan Year. Compensation does not
include the following:

 

  (1) sign-on bonuses (and for purposes of Catch-Up Contributions only, any
performance or non-performance based bonus payments);

 

  (2) reimbursements or other expense allowances;

 

  (3) cash or non-cash fringe benefits (other than elective deferrals as
described above), including tuition, housing, dependent education, and car
allowance;

 

  (4) moving expenses;

 

  (5) deferred compensation (other than elective deferrals as described above),
including amounts attributable to the grant, exercise, vesting, or payment of
stock options, restricted stock, and other stock-based rights;

 

  (6) amounts credited or paid under any employee welfare benefit plan (other
than the elective deferrals described above);

 

  (7) severance benefits (paid in any form); and

 

  (8) imputed income with respect to split-dollar life insurance.

To the extent required by section 414(u)(12) of the Code and guidance issued
thereunder, an individual receiving differential wage payments (within the
meaning of section 3401(h)(2) of the Code) from the Employer on or after
January 1, 2009, will be treated as an employee and the differential wage
payments will be treated as Compensation.

The annual Compensation of each Employee taken into account under the Plan will
not exceed $200,000, as adjusted by the Commissioner of Internal Revenue for
increases in the cost of living in accordance with section 401(a)(17)(B) of the
Code.

 

 The AMETEK Retirement and Savings Plan    Page 4    



--------------------------------------------------------------------------------

  (r) Contribution Ratio.  “Contribution Ratio” means for any calendar year the
ratio of the sum of the Participant’s allocated Matching Contributions,
After-Tax Contributions (including Pre-Tax or Roth Contributions that are
recharacterized as After-Tax Contributions in accordance with Section 6.03(a)),
and Retirement Incentive Contributions for that year (not including any make-up
contributions pursuant to section 414(u)(2) of the Code) to the Participant’s
Compensation for that year. For this purpose, “compensation” means compensation
as defined in section 414(s) of the Code and Treasury Regulation
section 1.414(s)-1.

 

  (s) Covered Location.  “Covered Location” means a facility, plant, location,
or other group of an Employer Unit designated as such in Paragraph C of an
Adoption Agreement or Exit Agreement, or any successor to such facility, plant,
location, or other group of an Employer Unit. An Employee will be considered
employed at a Covered Location for which he performs the majority of his
services or at the location that is responsible for the Employee, as determined
by the Plan Administrator.

 

  (t) Deferral Ratio.  “Deferral Ratio” means for any calendar year the ratio of
a Participant’s Pre-Tax Contributions and Roth Contributions for that year (not
including any Catch-Up Contributions or make-up contributions pursuant to
section 414(u)(2) of the Code) to the Participant’s Compensation for that year.
For this purpose, “compensation” means compensation as defined in section 414(s)
of the Code and Treasury Regulation section 1.414(s)-1.

 

  (u) Disabled.  “Disabled” means (1) if the Participant participated in a
defined benefit pension plan maintained by the Employer or the Affiliate
immediately before becoming disabled, the meaning of this term under the defined
benefit pension plan; or (2) if the Participant does not participate in such a
defined benefit pension plan immediately before becoming disabled, a Participant
will be considered “Disabled” if he is receiving disability benefits from Social
Security for a disability that occurs while he is employed by the Employer or an
Affiliate.

 

  (v) Discretionary Contributions.  “Discretionary Contributions” means the
contributions made to the Plan by an Employer on behalf of a Participant
pursuant to Section 5.04.

 

  (w) Discretionary Contribution Account.  “Discretionary Contribution Account”
means the record of assets held by the Trustee for a Participant or Beneficiary
under the Plan that are derived from Discretionary Contributions.

 

  (x) Effective Date.  “Effective Date” means January 1, 2017.

 

  (y) Eligible Employee.  “Eligible Employee” means an individual who is (1) an
Employee, (2) a member of a group that has been designated as included in the
definition of “Eligible Employee” in Paragraph D of an Adoption Agreement, and
(3) not a member of a group that has been designated as “Ineligible Employees”
in Paragraph D of an Exit Agreement; provided that Eligible Employee will not
include the following, unless Paragraph D of the applicable Adoption Agreement
expressly provides to the contrary:

 

 The AMETEK Retirement and Savings Plan    Page 5    



--------------------------------------------------------------------------------

  (1) a Leased Employee, unless required to be included as an Eligible Employee
in order to meet the applicable requirements of section 414(n)(3) of the Code;

 

  (2) an individual who is classified by the Employer or an Affiliate as a
temporary or seasonal employee;

 

  (3) a student who is employed by the Employer or an Affiliate while attending
school or during his or her breaks from school or any other individual who is
classified as an “intern” or temporary employee in accordance with the
Employer’s or Affiliate’s regular employment practices and policies;

 

  (4) an individual who is treated or classified by the Employer as a director,
independent contractor or otherwise is not classified by the Employer as a
“common law employee” of the Employer, even if he is later determined to be a
“common law employee” of the Employer by reason of Revenue Ruling 87-41 or any
successor thereto. If an individual who is excluded pursuant to this paragraph
(4) later becomes classified as a common law employee of the Employer or an
Affiliate for any reason, that individual will be deemed to be an Eligible
Employee as of the later of (i) the date on which he is reclassified as a common
law employee or (ii) the effective date as of which he is reclassified as a
common law employee.

 

  (5) an individual whose basic compensation for services on behalf of an
Employer or Affiliate is not paid directly by an Employer or Affiliate;

 

  (6) an individual employed under a contract or other agreement that provides
that the individual is not eligible to participate in the Plan; or

 

  (7) an individual employed by an Employer who is a non-resident alien and
received no earned income (within the meaning of section 911(d)(2) of the Code)
from the Employer that constitutes income from sources within the United States
(within the meaning of section 861(a)(3) of the Code).

An individual will be a member of a group that has been designated as included
in the definition of “Eligible Employee” in Paragraph D of an Adoption Agreement
as of the date his Employer Unit treats him as a member of such a group if,
within 60 days after such treatment begins, the Company adopts or amends an
Adoption Agreement that designates him as included in the definition of
“Eligible Employee” in Paragraph D.

 

  (z) Employee.  “Employee” means any person who is employed by the Employer or
an Affiliate as a common law employee.

 

  (aa) Employer.  “Employer” means the Company and any Employer Unit.

 

  (bb) Employer Contribution.  “Employer Contribution” means Matching
Contributions, Retirement Contributions, Retirement Incentive Contributions, or
Discretionary Contributions.

 

 The AMETEK Retirement and Savings Plan    Page 6    



--------------------------------------------------------------------------------

  (cc) Employer Unit.  “Employer Unit” means the Company or any Affiliate or any
division or other group of the Company or an Affiliate that adopts this Plan as
indicated in Paragraph B of an Adoption Agreement or Exit Agreement, or any
successor to the Company or any such Affiliate, division, or other group of the
Company or an Affiliate.

 

  (dd) Exit Agreement.  “Exit Agreement” means the agreement by which certain
Employees at a Covered Location of an Employer Unit cease to participate in the
Plan and that sets forth certain specifications applicable under the Plan with
respect to such Employees. An Exit Agreement will be effective as of the
Effective Date stated in Paragraph A of the Exit Agreement.

 

  (ee) Highly Compensated Employee.  “Highly Compensated Employee” means an
Employee who:

 

  (1) during the Plan Year or the preceding Plan Year was a Five Percent Owner
(within the meaning of Section 19.02(d)), or

 

  (2) for the preceding Plan Year had compensation (within the meaning of
Section 6.02(c)(2)) in excess of $110,000 (or such other amount as may be
prescribed from time-to-time by the Secretary of the Treasury pursuant to
section 414(q)(1)(B)(i) of the Code).

This definition is intended to implement the definition of highly compensated
employee in section 414(q) of the Code, and will be applied in a manner that is
consistent with that section and with any relevant regulations or other guidance
issued thereunder, including any regulations or other guidance adjusting the
$110,000 amount.

 

  (ff) Hour of Service.  “Hour of Service” means each of the following, without
duplication:

 

  (1) each hour for which an Employee is paid or entitled to payment for the
performance of duties for an Employer or an Affiliate;

 

  (2) each hour for which an Employee is paid or entitled to payment by an
Employer or Affiliate although no duties are performed (irrespective of whether
the employment relationship has terminated) due to vacation, holiday, illness,
layoff, jury duty, military duty, or leave of absence;

 

  (3) each hour for which back pay is awarded or agreed to by an Employer or
Affiliate, irrespective of mitigation of damages; and

 

  (4) each hour of military leave, in accordance with Section 20.03, or family
and medical leave that is required by Federal law to be credited.

 

  (gg) Insurance Contract.  “Insurance Contract” means an insurance policy,
including, but not limited to, universal life insurance policies issued by a
licensed insurance carrier, issued to the Trustee for the benefit of a
Participant.

 

 The AMETEK Retirement and Savings Plan    Page 7    



--------------------------------------------------------------------------------

  (hh) Investment Fund.  “Investment Fund” means the one or more investment
funds provided pursuant to Section 8.01.

 

  (ii) Leased Employee.  “Leased Employee” means any person who, pursuant to an
agreement between the Employer or an Affiliate and any other person (“leasing
organization”), performed services for the Employer or Affiliate or any related
persons determined in accordance with section 414(n)(6) of the Code on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction of or control by the Employer
or Affiliate. In the case of any person who is a Leased Employee before or after
a period of Service as an Employee, the entire period during which he performed
services as a Leased Employee will be counted as service as an Employee for all
purposes of the Plan, except that he will not, by reason of that status, become
a Participant of the Plan. However, the period during which such individual
performed services as a Leased Employee will not be counted as service as an
Employee if, while a Leased Employee, (1) the individual is covered by a plan
maintained by his leasing organization that meets the requirements of section
414(n)(5)(B) of the Code and (3) Leased Employees do not constitute more than
twenty percent (20%) of the non-highly compensated workforce of the Employer. A
Participant will not be deemed to have terminated employment for purposes of
this Plan if he becomes a Leased Employee.

 

  (jj) Loan Fund.  “Loan Fund” means the Investment Fund described in Section
8.01(a).

 

  (kk) Matching Contributions.  “Matching Contributions” means the contributions
made to the Plan by an Employer on behalf of a Participant pursuant to
Section 5.01.

 

  (ll) Matching Contribution Account.  “Matching Contribution Account” means the
record of assets held by the Trustee for a Participant or Beneficiary under the
Plan that are derived from Matching Contributions.

 

  (mm) Merged Plan Contributions.  “Merged Plan Contributions” means the amounts
that (1) are subject to a vesting schedule, distribution right, or other special
right or feature identified in the Adoption Agreement that is not otherwise
available under the Plan and (2) are transferred to the Plan on behalf of a
Participant from a plan that is merged into the Plan pursuant to Section 18.04.
Merged Plan Contributions will be treated the same as Matching Contributions
except as provided in the Adoption Agreement.

 

  (nn) Merged Plan Contribution Account.  “Merged Plan Contribution Account”
means the record of assets held by the Trustee for a Participant or Beneficiary
under the Plan that are derived from Merged Plan Contributions.

 

  (oo) Normal Retirement Age.  “Normal Retirement Age” means (1) age 65 for a
Participant who is not eligible for Retirement Contributions pursuant to
Paragraph E of the applicable Adoption Agreement or (2) the later of (i) age 65
or (ii) the fifth (5th) anniversary of the Participant’s commencement of
participation in the Plan.

 

 The AMETEK Retirement and Savings Plan    Page 8    



--------------------------------------------------------------------------------

  (pp) Participant.  “Participant” means any Eligible Employee who satisfies the
requirements set forth in Article 3. In the event of the death or incompetency
of a Participant, the term will mean the Participant’s personal representative
or guardian.

 

  (qq) Period of Severance.  “Period of Severance” means for any Employee, the
period beginning on the Employee’s Severance from Service Date and ending on the
date the Employee next completes an Hour of Service.

 

  (rr) Plan.  “Plan” means The AMETEK Retirement and Savings Plan as it may be
amended from time to time.

 

  (ss) Plan Administrator.  “Plan Administrator” means the person, group of
persons, firm, or corporation serving as plan administrator pursuant to
Section 14.01.

 

  (tt) Plan Year.  “Plan Year” means the 12-month period beginning on each
January 1 and ending the following December 31.

 

  (uu) Predecessor Employer.  “Predecessor Employer” means a prior employer of
an eligible Employee designated as such in Paragraph H of an Adoption Agreement.

 

  (vv) Pre-Tax Contributions.  “Pre-Tax Contributions” means the contributions
made to the Plan by an Employer pursuant to a Participant election under
Section 4.01.

 

  (ww) Pre-Tax Contribution Account.  “Pre-Tax Contribution Account” means the
record of assets held by the Trustee for a Participant or Beneficiary under the
Plan that is derived from Pre-Tax Contributions.

 

  (xx) Qualified Domestic Relations Order.  “Qualified Domestic Relations Order”
or “Order” means a domestic relations order (as defined in section 414(p) of the
Code) that (1) creates or recognizes the existence of an Alternate Payee’s right
to, or assigns to an Alternate Payee the right to, receive all or a portion of
the benefits payable with respect to a Participant under the Plan and (2) meets
the requirements of section 206(d)(3) of ERISA and section 414(p) of the Code,
as determined by the Plan Administrator.

 

  (yy) Retirement Contributions.  “Retirement Contributions” means the
contributions made to the Plan by an Employer on behalf of a Participant
pursuant to Section 5.02.

 

  (zz) Retirement Contribution Account.  “Retirement Contribution Account” means
the record of assets held by the Trustee for a Participant or Beneficiary under
the Plan that is derived from Retirement Contributions.

 

  (aaa) Retirement Incentive Contributions.  “Retirement Incentive
Contributions” means the contributions made to the Plan by an Employer on behalf
of a Participant pursuant to Section 5.03.

 

  (bbb)

Retirement Incentive Contribution Account.  “Retirement Incentive Contribution
Account” means the record of assets held by the Trustee for a

 

 The AMETEK Retirement and Savings Plan    Page 9    



--------------------------------------------------------------------------------

  Participant or Beneficiary under the Plan that is derived from Retirement
Incentive Contributions.

 

  (ccc) Rollover Contributions.  “Rollover Contributions” means the elective
contributions made to the Plan by a Participant under Section 4.05.

 

  (ddd) Rollover Contribution Account.  “Rollover Contribution Account” means
the record of assets held by the Trustee for a Participant or Beneficiary under
the Plan that is derived from Rollover Contributions. The Rollover Contribution
Account includes the subaccounts specified in Section 7.02(f).

 

  (eee) Roth Contributions.  “Roth Contributions” means the portion of a
Participant’s Pre-Tax Contributions designated irrevocably as Roth Contributions
pursuant to a Participant election under Section 4.01(a)(3).

 

  (fff) Roth Contribution Account.  “Roth Contribution Account” means the record
of assets held by the Trustee for a Participant or Beneficiary under the Plan
that is derived from Roth Contributions.

 

  (ggg) Service.  “Service” means, with respect to any Employee, his periods of
employment with an Employer or Affiliate that are counted as “Service” in
accordance with the following rules:

 

  (1) Each Employee will be credited with Service under the Plan for the period
or periods during which such Employee maintains an employment relationship with
an Employer or Affiliate. An Employee’s employment relationship begins on the
date the Employee first renders one Hour of Service and ends on his Severance
from Service Date.

 

  (2) Notwithstanding anything to the contrary in paragraph (1) or subsection
(hhh), if an Employee is continuously absent from employment with an Employer or
Affiliate for more than one year for a reason described in subsection
(hhh)(2)(A), the period between the first and second anniversaries of the
Employee’s first date of absence will not be treated as Service.

 

  (3) Service also will include a Period of Severance between an Employee’s
Severance from Service Date and the first anniversary of the date on which the
Employee was first absent, if the Employee completes an Hour of Service on or
before such first anniversary date.

 

  (4) Service credit for a period of “qualified military service” will be
determined in accordance with Section 20.03.

 

  (hhh) Severance from Service Date.  “Severance from Service Date” means the
earliest of:

 

  (1) the date an Employee quits, is discharged, retires, or dies (but not
including the date a Participant becomes a Leased Employee); or

 

  (2) the later of:

 

 The AMETEK Retirement and Savings Plan    Page 10    



--------------------------------------------------------------------------------

  (A) the second anniversary of the date the Employee is first absent from
employment by the Employer or an Affiliate on account of the Employee’s
pregnancy, the birth of the Employee’s child, the placement of a child with the
Employee in connection with the Employee’s adoption of that child, or the
Employee’s caring for such child immediately following birth or placement; or

 

  (B) the first anniversary of the date the Employee is first absent from
employment by the Employer or an Affiliate for any other reason (including a
reason other than those set forth in paragraph (1)), such as vacation, holiday,
sickness, disability, leave of absence (including pursuant to the Family and
Medical Leave Act of 1993 and the regulations thereunder), or layoff.

 

  (iii) Spouse.  “Spouse” means the individual to whom the Participant is
legally married, determined in accordance with IRS Revenue Ruling 2013-17 and
other relevant guidance issued by the Internal Revenue Service and the
Department of Labor, as of the earlier of the date on which the first payment of
his retirement benefit is to be made or the date of his death. For periods
before June 26, 2013, an individual shall be treated as a Spouse only to the
extent provided in the provisions of the Plan then in effect. The term “Spouse”
also will include a former Spouse of a Participant to the extent required by a
Qualified Domestic Relations Order.

 

  (jjj) Taxable Wage Base.  “Taxable Wage Base” for a Plan Year means the
contribution and benefit base in effect under section 230 of the Social Security
Act on the first day of the Plan Year for which allocations of Retirement
Contributions are made. The Taxable Wage Base will be deemed to be the full
amount of the Taxable Wage Base even if a Participant’s Compensation for a Plan
Year is less than the Taxable Wage Base for reasons which include becoming a
Participant after the first day of the Plan Year or experiencing a Severance
From Service Date before the end of the Plan Year.

 

  (kkk) Test Group.  “Test Group” means for any calendar year, each Participant
described in Section 3.02:

 

  (1) other than a Participant who is a non-Highly Compensated Employee, has not
attained age twenty-one (21), and who has completed less than a Year of Service
before the last day of the Plan Year;

 

  (2) who is employed by an Employer Unit as an Eligible Employee at any time
during that year; and

 

  (3) who is a Highly Compensated Employee.

 

  (lll) Trust Fund.  “Trust Fund” means all money, securities, and other
property that is held by the Trustee, pursuant to the terms of the trust
agreement established for such purposes.

 

  (mmm) Trustee.  “Trustee” means the entity or individuals appointed from time
to time by the Company to hold the assets of the Plan.

 

 The AMETEK Retirement and Savings Plan    Page 11    



--------------------------------------------------------------------------------

  (nnn) Valuation Date.  “Valuation Date” means the date as of which the Trustee
will determine the value of the assets in the Trust Fund for purposes of
enabling the Plan Administrator or its delegate to determine the value of the
Accounts.

 

  (ooo) Year of Service.  “Year of Service” means for any Employee, each
consecutive 12-month period of Service.

 

2.02 Construction.

For purposes of the Plan, unless the contrary is clearly indicated by context,

 

  (a) the use of the masculine gender will also include within its meaning the
feminine and vice versa,

 

  (b) the use of the singular will also include within its meaning the plural
and vice versa,

 

  (c) the word “include” will mean to include without limitation, and

 

  (d) any reference to a statute or section of a statute will further be a
reference to any successor or amended statute or section, and any regulations or
other guidance of general applicability issued thereunder.

 

 The AMETEK Retirement and Savings Plan    Page 12    



--------------------------------------------------------------------------------

ARTICLE 3.      ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility.

 

  (a) Generally.  Except as provided in subsection (b), an individual will be
eligible to participate in the Plan if the individual is an Eligible Employee
and has attained the age of eighteen (18).

 

  (b) Restrictions on Eligibility.

 

  (1) An Employee covered by a currently effective collective bargaining
agreement will not be eligible to participate in the Plan unless the Employee is
otherwise eligible and the agreement expressly provides for inclusion in the
Plan of Eligible Employees in his bargaining unit. Expiration of a collective
bargaining agreement will not by itself affect an Employee’s status as eligible
to participate in the Plan pending execution of a new collective bargaining
agreement.

 

  (2) No Employee will be eligible to participate or to continue to participate
in the Plan if the applicable laws of any state, country, or other jurisdiction
prohibit participation in the Plan or render its provisions invalid or
inoperative in their application to that Employee.

 

3.02 Participation.

Any individual who was a Participant in the Plan immediately preceding the
Effective Date will be considered a Participant on the Effective Date. Each
other Eligible Employee who meets the requirements of Section 3.01 will become a
Participant on the first day that the Eligible Employee first performs an Hour
of Service as an Eligible Employee. No Employee will participate before the
effective date set forth in Paragraph A of the applicable Adoption Agreement.

 

3.03 Cessation of Active Participation.

Once an Eligible Employee has become an active Participant in the Plan in
accordance with Section 3.02, the Eligible Employee will remain a Participant in
the Plan until the Participant’s entire Account balance under the Plan has been
distributed in accordance with the provisions of the Plan. While a Participant
is an Eligible Employee, the Participant will be considered an “Active
Participant.” During all other periods of participation, a Participant will be
considered an “Inactive Participant.” Except as otherwise provided, only those
Participants who are Active Participants will be entitled to share in Matching,
Retirement, or Retirement Incentive Contributions or to elect to make Pre-Tax,
Roth, After-Tax, Catch-Up, or Rollover Contributions.

 

3.04 Reemployment of Former Employees and Former Participants.

Any person employed by an Employer as an Eligible Employee who was previously a
Participant or was previously eligible to become a Participant will be
immediately eligible to become a Participant in the Plan. Any other person
reemployed by an Employer may participate in the Plan on meeting the
requirements of Section 3.02.

 

 The AMETEK Retirement and Savings Plan    Page 13    



--------------------------------------------------------------------------------

ARTICLE 4.      CONTRIBUTIONS BY EMPLOYEES

 

4.01 Pre-Tax Contributions and Roth Contributions.

 

  (a) Affirmative Election.

 

  (1) Amount of Election.  Subject to the limits imposed by Section 4.04 and
Article 6, a Participant may elect a reduction in Compensation equal to not less
than one percent (1%) and not more than fifty percent (50%) of his Compensation
for each payroll period beginning after the effective date of his election;
provided that if the Participant is a Highly Compensated Employee, he may not
elect a reduction in Compensation equal to more than ten percent (10%) of his
Compensation. Pursuant to each such election, the Participant’s Employer Unit
will, in accordance with Section 4.07, contribute the amount of the reduction in
Compensation elected for a payroll period to the Plan on the Participant’s
behalf as a Pre-Tax Contribution. The Plan Administrator may change the maximum
percentages set forth in this subsection at any time with respect to
non-discriminatory groups of Eligible Employees of an Employer Unit.

 

  (2) Election Procedures.  A Participant may elect to have Compensation that
would otherwise be paid to him by his Employer Unit in cash reduced as provided
in subsection (1) by filing an election with the Plan Administrator in such form
and at such time as the Plan Administrator will require. Such election will be
effective on the first day of the first payroll period that follows the date
that the election is made, subject to such rules as the Plan Administrator may
establish for this purpose (including a deadline for making an election
effective as of the first day of a particular payroll period). A Participant’s
election will evidence the Participant’s agreement, until subsequently modified
by the Participant in accordance with Section 4.06, to have contributions made
on the Participant’s behalf in accordance with paragraph (1).

 

  (3) Roth Contributions.  A Participant may elect to designate all or a portion
of his Pre-Tax Contribution irrevocably, at the time of the election, as a Roth
Contribution that is being made in lieu of all or a portion of the Pre-Tax
Contribution. Roth Contributions shall be includible in the Participant’s income
pursuant to section 402A of the Code.

 

  (b) Automatic Election of Pre-Tax Contributions.

 

  (1) Amount of Automatic Election.

 

  (A)

Each Participant will be deemed to have elected to reduce his Compensation by
three percent (3%), effective with respect to the first administratively
feasible payroll period following the thirtieth (30th) day after the Participant
receives the notice described in paragraph (2), unless within a reasonable
period before such date, as determined by the Plan Administrator, the
Participant elects in accordance with Section 4.06(a) either to reduce his

 

 The AMETEK Retirement and Savings Plan    Page 14    



--------------------------------------------------------------------------------

  Compensation by a different percentage or not to make Pre-Tax Contributions.
This deemed election will be a Pre-Tax Contribution election for all purposes of
the Plan and will remain in effect unless the election is changed by the
Participant in accordance with the provisions of Section 4.06(a).

 

  (B) The amount of a deemed Pre-Tax Contribution election under this Section
4.01(b) will increase by one percent (1%) of Compensation each year until it
equals six percent (6%) of Compensation as follows:

 

  (I) the first automatic increase will apply with respect to the first payroll
period that begins in January of the year after the year in which the
Participant is hired or rehired, as applicable, except that, for Participants
hired or rehired after October 31 of a year, the first automatic increase will
not apply until the first payroll period that begins in the second January
following their hire or rehire, and

 

  (II) each subsequent automatic increase will apply with respect to the first
payroll period that begins in the January following the first automatic increase
or any subsequent automatic increase.

Any automatic increases in a deemed Pre-Tax Contribution election will remain in
place until the Participant’s deemed election equals six percent (6%) of
Compensation unless the Participant revokes or changes his election pursuant to
Section 4.06(a) before that time.

 

  (2) Notice Regarding Automatic Election.

 

  (A) Timing of Notice.  At least thirty (30) days, but not more than ninety
(90) days, before each Plan Year, the Plan Administrator will provide each
Participant a comprehensive notice described in paragraph (B), below, written in
a manner calculated to be understood by the average Participant. If a
Participant is hired (or rehired following a Severance from Service Date) or
becomes eligible to participate in the Plan after the ninetieth (90th) day
before the beginning of the Plan Year and does not receive the notice for that
reason, the notice will be provided no earlier than ninety (90) days before the
date that the Participant becomes eligible to participate in the Plan but not
later than the first administratively feasible date after the Participant
becomes eligible to participate in the Plan.

 

  (B) Content of Notice.  The notice will describe:

 

  (I) the amount of Pre-Tax Contributions that will be made on the Participant’s
behalf pursuant to an automatic election;

 

 The AMETEK Retirement and Savings Plan    Page 15    



--------------------------------------------------------------------------------

  (II) the Participant’s right to elect not to have any Pre-Tax Contributions
made on his or her behalf or to elect to reduce his Compensation by a different
percentage or not to make Pre-Tax Contributions; and

 

  (III) how Pre-Tax Contributions made pursuant to an automatic election will be
invested in the absence of the Participant’s investment instructions.

 

4.02 After-Tax Contributions.

 

  (a) Amount of Election.  Subject to the limits imposed by Section 4.04 and
Article 6, a Participant may elect to make After-Tax Contributions to the Plan
equal to not less than one percent (1%) and not more than fifty percent (50%) of
his Compensation for each payroll period beginning after the effective date of
his election; provided that if the Participant is a Highly Compensated Employee,
he may not elect a reduction in Compensation equal to more than (eight percent
(8%) of his Compensation. Pursuant to each such election, the Participant’s
Employer Unit will, in accordance with Section 4.07, contribute the amount of
the reduction in Compensation elected for a payroll period to the Plan on the
Participant’s behalf as an After-Tax Contribution. The Plan Administrator may
change the maximum percentages set forth in this subsection at any time with
respect to non-discriminatory groups of Eligible Employees of an Employer Unit.
Any portion of an After-Tax Contribution made by a Participant for any Plan Year
that exceeds the maximum amount permitted by the Plan shall be returned to him,
together with the allocable gain or loss, as soon as practicable and shall not
be considered an After-Tax Contribution for any purpose of the Plan.

 

  (b) Election Procedures.  A Participant may elect to have Compensation that
would otherwise be paid to him by his Employer Unit in cash reduced as provided
in subsection (a) by filing an election with the Plan Administrator in such form
and at such time as the Plan Administrator will require. Such election will be
effective on the first day of the first payroll period that follows the date
that the election is made, subject to such rules as the Plan Administrator may
establish for this purpose (including a deadline for making an election
effective as of the first day of a particular payroll period). A Participant’s
election will evidence the Participant’s agreement, until subsequently modified
by the Participant in accordance with Section 4.06, to have contributions made
on the Participant’s behalf in accordance with subsection (a).

 

4.03 Catch-Up Contributions.

Each Participant who has attained (or will attain) age 50 before the close of a
Plan Year and on whose behalf his Employer Unit is contributing the maximum
combined Pre-Tax and Roth Contributions permitted under the Plan (by reason of
either Section 4.01, Section 4.04, or Article 6) may elect, in accordance with
the procedures described in Section 4.01(a)(2), an additional reduction in
Compensation of no more than the least of the following:

 

  (a) Fifty percent (50%) of the Participant’s Compensation;

 

 The AMETEK Retirement and Savings Plan    Page 16    



--------------------------------------------------------------------------------

  (b) $5,000, as adjusted by the Internal Revenue Service in accordance with
section 414(v)(2)(C) of the Code; or

 

  (c) The excess, if any, of:

 

  (1) the Participant’s Compensation (as defined in Section 6.02(c)(2)) for the
Plan Year, over

 

  (2) the Participant’s Pre-Tax and Roth Contributions for the Plan Year.

Pursuant to each such election by a Participant, the Participant’s Employer Unit
will, in accordance with Section 4.07, contribute the amount of the reduction in
Compensation to the Plan on the Participant’s behalf as a Catch-Up Contribution.
Catch-Up Contributions are not subject to the limits of Section 4.04 or Article
6.

 

4.04 Limitation on Contributions.

Except as provided in Section 4.03 (with respect to Catch-Up Contributions), the
sum of a Participant’s Pre-Tax, Roth, and After-Tax Contributions for any
payroll period shall not exceed fifty percent (50%) of his Compensation for that
payroll period; provided that if the Participant is a Highly Compensated
Employee: (a) the sum of his Pre-Tax and Roth Contributions shall not exceed ten
percent (10%) of his Compensation for that payroll period, and (b) his After-Tax
Contributions shall not exceed eight percent (8%) of his Compensation for that
payroll period.

 

4.05 Rollover Contributions.

 

  (a) Subject to Plan Administrator procedures and without regard to any
limitations on contributions set forth in Section 4.01(a), 4.02, 4.03, 4.04, or
Article 6, the Plan may receive from an Eligible Employee, regardless of whether
he has completed the age requirements of Section 3.01, in cash, any portion of:

 

  (1) an eligible rollover distribution (as defined in subsection (f)) paid to
an Eligible Employee from an eligible retirement plan (as defined in subsection
(f)), provided that the rollover satisfies the requirements of section 402(c) or
408(d)(3)(A) of the Code and the Eligible Employee pays such amount to the
Trustee on or before the 60th day after the day it was received by the Eligible
Employee; or

 

  (2) an eligible rollover distribution (as defined in subsection (f)) paid as a
direct rollover that satisfies section 401(a)(31) of the Code to the Trustee on
behalf of the Eligible Employee by an eligible retirement plan.

 

  (b) The Plan will accept amounts attributable to a designated Roth account or
after-tax amounts; provided that such rollover is in the form of a direct
rollover described in subsection (a)(2).

 

  (c)

Upon approval by the Plan Administrator, the amount transferred to the Plan by
an Eligible Employee pursuant to this Section 4.05 will be credited to the
Eligible Employee’s Rollover Contribution Account, and, in accordance with
Article 7, shall be allocated within such Rollover Contribution Account to
Pre-Tax Rollover,

 

 The AMETEK Retirement and Savings Plan    Page 17    



--------------------------------------------------------------------------------

  Roth Rollover, and After-Tax Rollover Subaccounts, as applicable. The Eligible
Employee will be fully vested in his Rollover Contribution Account and will
share in allocations of income, gains and losses from investment options.

 

  (d) Upon a transfer described in this Section 4.05 by an Eligible Employee who
is not a Participant, the Eligible Employee’s Rollover Contribution Account will
represent his sole interest in the Plan until he becomes a Participant.

 

  (e) The Plan Administrator will develop such other procedures and may require
such information from an Eligible Employee as it deems necessary or desirable to
determine that a proposed rollover will meet the requirements of this
Section 4.05 and that the amount rolled over qualifies for rollover treatment
pursuant to applicable provisions of the Code. If the Plan Administrator
determines that any Rollover Contribution previously made to the Plan by a
Participant is not a valid Rollover Contribution, the Plan Administrator will
return to the Participant, as soon as administratively possible, the amount of
the invalid Rollover Contribution, together with earnings attributable to the
Rollover Contribution.

 

  (f) For purposes of this Section 4.05, the following terms are defined as
follows:

 

  (1) Eligible Rollover Distribution.  An “Eligible Rollover Distribution” is
all or any portion of the distribution from an eligible retirement plan,
excluding (A) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Eligible Employee and his designated beneficiary, or for a
specified period of ten years or more; (B) any distribution to the extent such
distribution is required under section 401(a)(9) of the Code; or (C) any amount
that is distributed on account of hardship.

 

  (2) Eligible Retirement Plan.  An “Eligible Retirement Plan” means (A) a
qualified plan described in section 401(a) or 403(a) of the Code; (B) an annuity
contract described in section 403(b) of the Code; (C) an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state; (D) an individual retirement account or annuity described in section
408(a) or 408(b) of the Code; or (E) a Roth individual retirement account
described in section 408A(b) of the Code.

 

4.06 Changes and Suspensions.

 

  (a) A Participant may elect to:

 

  (1) discontinue Pre-Tax Contributions, Roth Contributions, After-Tax
Contributions, or Catch-Up Contributions and receive cash,

 

  (2) resume Pre-Tax Contributions, Roth Contributions, After-Tax Contributions,
or Catch-Up Contributions; or

 

  (3) change the rate of his Pre-Tax, Roth Contributions, After-Tax
Contributions, or Catch-Up Contributions;

 

 The AMETEK Retirement and Savings Plan    Page 18    



--------------------------------------------------------------------------------

by filing an election with the Plan Administrator in such form as the Plan
Administrator may require. Such election will be effective on the first day of
the first payroll period that follows the date that the election is made,
discontinued, or changed, subject to such rules as the Plan Administrator may
establish for this purpose (including a deadline for making, discontinuing, or
changing an election effective as of the first day of a particular payroll
period). The Plan Administrator, in its sole discretion, may permit such
election to be transmitted electronically or telephonically, to the extent
permitted by, and in accordance with any procedures set forth in, applicable law
and regulations.

 

  (b) A Participant may elect for his Pre-Tax Contributions to automatically
increase each Plan Year by either one percent (1%), two percent (2%) or three
percent (3%) of Compensation to the extent that the increases do not cause the
Participant’s Pre-Tax Contributions, Roth Contributions, or Catch-Up
Contributions to exceed the applicable limits described in Section 4.01(a),
4.03, 4.04, and Article 6. The Participant may elect the month that the increase
will become effective during a Plan Year, and any increase will be applied
beginning with Compensation earned during the first payroll period of that
month. If the Participant does not elect a month for the automatic increase to
apply, the increase will be applied effective beginning with Compensation earned
during the first payroll period that begins in each Plan Year. A Participant may
prospectively elect, at any time, to apply, discontinue or to change the time
and amount of an automatic increase to the amount of his Pre-Tax Contributions.

 

  (c) If a Participant ceases to receive Compensation due to a change of status
of employment, the Participant’s Pre-Tax Contributions, Roth Contributions,
After-Tax Contributions, and Catch-Up Contributions will be automatically
suspended as of the date of the change of status and discontinued as of the
later of two and one half months after the change of status or the end of the
Plan Year in which the change of status occurs. If a Participant’s contributions
are discontinued due to a change of status of employment, his participation in
the Plan upon his reemployment will be subject to Section 3.04. If a Participant
ceases to receive Compensation by reason of a layoff, an authorized leave of
absence, or a change of status of employment that does not result in
discontinuance of the Participant’s contributions, the Participant’s Pre-Tax
Contributions, Roth Contributions, After-Tax Contributions, and Catch-Up
Contributions will be automatically suspended at the beginning of the leave
period or as of the date of the change of status of employment and will be
automatically reinstated upon his return.

 

  (d) An Employer Unit may suspend a Participant’s Pre-Tax Contributions, Roth
Contributions, or After-Tax Contributions at any time if, based on the Employer
Unit’s estimates, suspension appears to be necessary to avoid or reduce any
year-end adjustment that it otherwise may expect to make under Section 6.02.

 

  (e) No Employee will make Pre-Tax Contributions, Roth Contributions, After-Tax
Contributions, or Catch-Up Contributions for any payroll period beginning after
the effective date as set forth in Paragraph A of an applicable Exit Agreement.

 

 The AMETEK Retirement and Savings Plan    Page 19    



--------------------------------------------------------------------------------

4.07 Credit to Accounts.

 

  (a) Employer Units will make payment in cash of Pre-Tax Contributions, Roth
Contributions, After-Tax Contributions, and Catch-Up Contributions to the
Trustee. The Trustee will credit the amounts so received to the Pre-Tax
Contribution, Roth Contribution, After-Tax Contribution, and Catch-Up
Contribution Accounts, respectively, of the appropriate Participants as soon as
administratively feasible after receipt of the amounts.

 

  (b) Each contribution made by the Employer Units pursuant to the provisions of
this Article 4 is made expressly contingent on its deductibility for federal
income tax purposes for the fiscal year with respect to which such contribution
is made, and no such contribution will be made for any year to the extent it
would exceed the deductible limit for such year as set forth in section 404 of
the Code.

 

 The AMETEK Retirement and Savings Plan    Page 20    



--------------------------------------------------------------------------------

ARTICLE 5.      EMPLOYER CONTRIBUTIONS

 

5.01 Matching Contributions.

 

  (a) Subject to the limitations imposed by Article 6, the appropriate Employer
Unit will contribute for each Participant the lesser of:

 

  (1) the percentage specified in Paragraph E of the applicable Adoption
Agreement multiplied by the sum of any Pre-Tax Contributions and Roth
Contributions (not including Catch-up Contributions or amounts initially
intended to be Catch-up Contributions but reclassified as Pre-Tax Contributions
or Roth Contributions pursuant to Section 6.01(b)) made on behalf of that
Participant for that payroll period, or

 

  (2) the maximum Matching Contribution specified in Paragraph E of the
applicable Adoption Agreement;

provided, however, that if the Participant is an active participant in a defined
benefit pension plan sponsored by the Company or an Affiliate, and paragraph E
of the applicable Adoption Agreement does not provide for Retirement
Contributions and/or Retirement Incentive Contributions on behalf of any
Eligible Employee, the Employer Unit will contribute for the Participant 33 1/3%
of the Participant’s Pre-Tax Contributions (but not Catch-Up Contributions), on
the first 6% of such Eligible Employee’s Eligible Compensation for the
applicable payroll period, up to a maximum Matching Contribution of 2% of the
Participant’s Compensation for the applicable payroll period; provided that the
Matching Contribution made on behalf of any such Participant will not exceed
$1,200 in any Plan Year.

 

  (b) Employer Units will make payment in cash of Matching Contributions to the
Trustee as soon as practicable after the Pre-Tax Contributions and Roth
Contributions on which such Matching Contributions are based are contributed to
the Plan. Matching Contributions will be allocated to Participants’ Matching
Contribution Accounts in accordance with Section 7.02(g).

 

5.02 Retirement Contributions.

Subject to the limitations imposed by Article 6, if a Participant is eligible
for a Retirement Contribution, as provided in Paragraph E of the applicable
Adoption Agreement, the appropriate Employer Unit will contribute to the Plan a
percentage (based upon the table set forth below) of the Compensation earned for
each payroll period during the Plan Year that the Participant is eligible for a
Retirement Contribution.

 

Total of Participant’s Age Plus

        Full Years of Service

  Percentage of
Compensation Up to
Taxable Wage Base   Percentage of
Compensation Exceeding
Taxable Wage Base

Less than 50

  3%   5%

50 or more, but less than 65

  4%   6%

 

 The AMETEK Retirement and Savings Plan    Page 21    



--------------------------------------------------------------------------------

65 or more, but less than 75

  5%   7%

75 or more

  6%   8%

For purposes of this Section 5.02, a Participant’s age and full Years of Service
means the Participant’s age and full Years of Service, not rounded, on the first
day of the Plan Year. A Participant who is reemployed after having a Period of
Severance of at least one year will not receive credit for Years of Service
preceding the Period of Severance for purposes of calculating a Retirement
Contribution under this Section 5.02.

Retirement Contributions will be allocated to eligible Participants’ Retirement
Contribution Accounts in accordance with Section 7.02(h).

 

5.03 Retirement Incentive Contributions.

Subject to the limitations imposed by Article 6, if a Participant who is
eligible for a Retirement Contribution under Section 5.02 elects to make Pre-Tax
Contributions and/or Roth Contributions to the Plan in accordance with
Section 4.01 (not including Catch-Up Contributions or amounts initially intended
to be Catch-Up Contributions but reclassified as Pre-Tax Contributions or Roth
Contributions pursuant to Section 6.01(b)) in an amount equal to not less than
six percent (6%) of his Compensation for any payroll period, his Employer Unit
will contribute to the Plan for such payroll period an amount equal to one
percent (1%) of the Participant’s Compensation for that payroll period.

Employer Units will make payment in cash of Retirement Incentive Contributions
to the Trustee as soon as practicable after the Pre-Tax Contributions and/or
Roth Contributions on which such Retirement Incentive Contributions are based
are contributed to the Plan. Retirement Incentive Contributions will be
allocated to Participants’ Retirement Incentive Contribution Accounts in
accordance with Section 7.02(i).

 

5.04 Discretionary Contributions.

Subject to the limitations imposed by Article 6, an Employer Unit may make a
contribution to the Plan in such amount as the Employer Unit may, in its sole
discretion, deem appropriate, and such amount may be zero. Any Discretionary
Contribution will be allocated to the Discretionary Contribution Account of each
Participant who (a) is a member of a group that has been designated as included
in the definition of “Eligible Employee” in Paragraph D of the appropriate
Adoption Agreement, and (b) completes at least one (1) Hour of Service with the
Employer Unit during the Plan Year in the same ratio that each such
Participant’s Compensation for such Plan Year bears to the total Compensation of
all such eligible Participants for the Plan Year. Notwithstanding the foregoing,
an Employer Unit may provide in the written instrument providing for the
Discretionary Contribution a different group of Participants or basis for
allocating the Discretionary Contribution that satisfies the nondiscrimination
requirements of section 401(a)(4) of the Code and otherwise complies with the
requirements of the Code and ERISA.

 

 The AMETEK Retirement and Savings Plan    Page 22    



--------------------------------------------------------------------------------

5.05 Credit to Accounts.

Employer Contributions made pursuant to this Article 5 for any Plan Year will be
made no later than the last day on which amounts may be deducted for federal
income tax purposes for the taxable year of the Employer Unit in which the Plan
Year ends. Each contribution made by Employer Units pursuant to the provisions
of this Article 5 is made expressly contingent on its deductibility for federal
income tax purposes for the fiscal year with respect to which such contribution
is made, and no such contribution will be made for any year to the extent it
would exceed the deductible limit for such year as set forth in section 404 of
the Code.

 

 The AMETEK Retirement and Savings Plan    Page 23    



--------------------------------------------------------------------------------

ARTICLE 6.      LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS TO

ACCOUNTS

 

6.01 Limits on Employee Contributions.

 

  (a) In General.  Except as provided in Section 4.03 (with respect to Catch-Up
Contributions) and Section 20.02(b), a Participant’s Pre-Tax Contributions and
Roth Contributions for any calendar year will not exceed the amount set forth in
section 402(g)(1) of the Code, as adjusted from time to time by the Secretary of
the Treasury or by applicable law, reduced by contributions to other plans
excludible from his taxable income by reason of sections 401(k), 403(b), 408(k),
or 408(p) of the Code.

 

  (b) Correction of Excess Deferrals.  If the sum of the Participant’s Pre-Tax
Contributions and Roth Contributions (excluding Catch-Up Contributions) and
similar contributions to any other qualified defined contribution plan
maintained by the Employer or an Affiliate on behalf of a Participant exceeds
the dollar limit set forth above for any calendar year, the Participant will be
deemed to have elected a return of the contributions in excess of such limit
(“excess deferrals”) from this Plan. In addition, if a Participant makes pre-tax
contributions or Roth contributions under another qualified defined contribution
plan maintained by an employer other than the Employer or an Affiliate for any
calendar year and those contributions when added to his Pre-Tax Contributions
and Roth Contributions under this Plan exceed the dollar limit set forth above
for that calendar year, the Participant may allocate a portion of such excess
deferrals to this Plan so long as he notifies the Plan Administrator by April 1
of that following year of the amount of excess deferral allocated to this Plan.
The excess deferrals, together with earnings, will be returned to the
Participant no later than April 15 following the end of the calendar year in
which the excess deferrals were made. Roth Contributions will be returned first
and, to the extent that the excess deferrals are more than the Participant’s
Roth Contributions for the year, then Pre-Tax Contributions equal to the
remainder of the excess deferrals will be returned. The amount of excess
deferrals to be returned for any calendar year will be reduced by any Pre-Tax
Contributions or Roth Contributions previously returned to the Participant under
Section 6.03(a) for that calendar year or re-characterized as Catch-Up
Contributions contributed pursuant to Section 4.03 to the extent permitted by
section 414(v) of the Code. If any Pre-Tax Contributions or Roth Contributions
returned or re-characterized under this paragraph were matched by Matching
Contributions or Retirement Incentive Contributions under Sections 5.01 and
5.03, respectively, those Matching Contributions and Retirement Incentive
Contributions, together with earnings, will be forfeited and used to reduce
Employer Contributions.

 

6.02 Limits on Annual Additions.

 

  (a) In General.  The Annual Additions to the Accounts of any Participant for a
Plan Year, when added to the Annual Additions of his accounts under all other
defined contribution plans maintained by the Employer or an Affiliate, may not
exceed the lesser of:

 

 The AMETEK Retirement and Savings Plan    Page 24    



--------------------------------------------------------------------------------

  (1) Forty-nine thousand dollars ($49,000), as adjusted in accordance with
section 415(d) of the Code, or

 

  (2) One hundred percent (100%) of the Participant’s Compensation (as defined
below) for the Plan Year.

The limit referred to in subsection (2) will not apply to any contribution for
medical benefits (within the meaning of section 401(h) or section 419A(f)(2) of
the Code) after separation from service which is otherwise treated as an Annual
Addition.

 

  (b) Correction of Excess Annual Additions.

 

  (1) If for any Plan Year the Annual Additions on behalf of a Participant
exceed the limitations of subsection (a), the excess will be disposed of in
accordance with the requirements of the Employee Plans Compliance Resolution
System or such other method approved by the Internal Revenue Service.

 

  (2) If the Annual Additions on behalf of a Participant for a Plan Year exceed
the limitations of subsection (a) because the Participant is also participating
in or has participated in a Related Plan, the Annual Additions with respect to
the Participant under the other plan will, to the extent permitted by the other
plan, be suspended or reduced until the limitations are satisfied. If the
Participant has Annual Additions allocated on his behalf under more than one
other Related Plan, suspensions or reductions will be made in reverse
chronological order, beginning with the plan under which the Participant most
recently was allocated an Annual Addition and ending with the plan under which
the Participant least recently was allocated an Annual Addition. If the other
Related Plan does not permit suspensions or reductions as a result of excess
annual additions, reductions or suspensions will be made under this Plan.

 

  (c) Definitions.  For purposes of this Section 6.02, the following definitions
and rules of interpretation will apply:

 

  (1) Annual Additions means the sum of the following amounts:

 

  (A) Pre-Tax Contributions, Roth Contributions, After-Tax Contributions,
Matching Contributions, Retirement Contributions, Retirement Incentive
Contributions, and Discretionary Contributions allocated to a Participant’s
Accounts under the Plan and similar contributions allocated to a Participant’s
accounts under any Related Plan during the Plan Year;

 

  (B) Forfeitures allocated to a Participant’s Accounts under this Plan and any
Related Plan;

 

  (C) Any amounts allocated to an individual medical account, as defined in
section 414(l)(2) of the Code, that is part of a pension or annuity plan
maintained by an Employer; and

 

 The AMETEK Retirement and Savings Plan    Page 25    



--------------------------------------------------------------------------------

  (D) Any amounts derived from contributions for post-retirement medical
benefits allocated to the separate account of a key employee (as defined in
section 419(A)(d)(3) of the Code) under a welfare benefit plan (as defined in
section 419(e) of the Code) maintained by an Employer.

 

  (2) Compensation means (1) wages as defined in section 3401(a) of the Code and
all other payments of compensation to an Employee by the Employer (in the course
of the Employer’s trade or business) for which the Employer is required to
furnish the Employee a written statement under sections 6041(d), 6051(a)(3), and
6052 of the Code, plus (2) any amounts deducted from a Participant’s earnings on
a pre-tax basis for group health care coverage because the Employer does not
request or collect information regarding the Participant’s other health care
coverage as part of the enrollment process for the health plan, to the extent
that the sum of these amounts is less than the applicable limitation under
section 401(a)(17) of the Code. “Compensation” will not include compensation
paid or made available to the Participant after the Participant’s termination of
employment with the Employer or Affiliate, except regular pay (within the
meaning of Treasury Regulation section 1.415(c)-2(e)(3)(i)) that is paid by the
later of two and one-half months after the Participant terminates employment or
the end of the Plan Year.

 

  (3) Related Plan means any other plan or portion of a plan that is maintained
by the Employer or an Affiliate and treated as a “defined contribution plan”
under section 414(k) of the Code and Treasury Regulation section
1.415(c)-1(a)(2).

 

6.03 Nondiscrimination Tests.

 

  (a) Pre-Tax Contributions and Roth Contributions.  Pre-Tax Contributions and
Roth Contributions (not including Catch-Up Contributions) of a Participant in
the Test Group will not be given effect and the amounts otherwise deferred will
constitute first Catch-Up Contributions (to the extent permitted under
Section 4.03), and then After-Tax Contributions (to the extent permitted under
Section 4.02), to the extent necessary to reduce the average of the Deferral
Ratios of all Eligible Employees in the Test Group to the greater of the
following amounts (the “Maximum Ratio”):

 

  (1) 1.25 times the average of the Deferral Ratios of all Eligible Employees in
the Base Group for the applicable Plan Year; or

 

  (2) 2.0 times the average of the Deferral Ratios of all Eligible Employees in
the Base Group, but not more than this average plus 2%, for the applicable Plan
Year.

To the extent the recharacterization of Pre-Tax Contributions and Roth
Contributions as Catch-Up Contributions or as After-Tax Contributions does not
reduce the average of the Deferral Ratios to the amounts set forth in either
subsection (1) or (2), the adjustment will be made by calculating the dollar
amount of excess contributions for each affected Highly Compensated Employee

 

 The AMETEK Retirement and Savings Plan    Page 26    



--------------------------------------------------------------------------------

in the Test Group in the manner described in section 401(k)(8)(B) of the Code
and Treas. Reg. § 1.401(k)-2(b)(2), and then returning first the Roth
Contributions and then the Pre-Tax Contributions of each such Highly Compensated
Employee with the then-largest dollar amount of Pre-Tax Contributions and Roth
Contributions until the total amount of excess contributions that would be
required to satisfy this subsection (a) is returned. Any amounts recharacterized
pursuant to this subsection (a) will include income allocable to such amounts
accrued through a date not more than seven days before such amount is
recharacterized. Any amounts returned pursuant to this subsection (a) will
include income allocable to such amounts accrued through the end of the Plan
Year in which such contributions were made. The amount of income allocable to
such amounts will be determined using a reasonable method that is (x) applied
consistently for all corrective distributions to Participants for the Plan Year
and (y) used by the Plan for allocating income to Participants’ Accounts.
Matching Contributions and Retirement Incentive Contributions (including the
earnings and losses thereon, as necessary) made on amounts recharacterized or
returned pursuant to this subsection (a) will be forfeited.

The Plan will use the prior year testing method as provided in section
401(k)(3)(A) of the Code.

 

  (b) After-Tax Contributions, Matching Contributions, and Retirement Incentive
Contributions.  The average of the Contribution Ratios of all Eligible Employees
in the Test Group may not exceed the greater of the following amounts:

 

  (1) 1.25 times the average of the Contribution Ratios of all Eligible
Employees in the Base Group for the applicable Plan Year; or

 

  (2) to the extent not prohibited by applicable regulations, 2.0 times the
average of the Contribution Ratios of all Eligible Employees in the Base Group,
but not more than this average plus 2%, for the applicable Plan Year.

Adjustment will be made by returning the After-Tax Contributions, by forfeiting
unvested Matching Contributions or Retirement Incentive Contributions (including
the earnings and losses thereon), and by distributing vested Matching
Contributions or vested Retirement Incentive Contributions of each Participant
in the Test Group.

Any such adjustment will be performed in a manner consistent with that provided
for Pre-Tax Contributions and Roth Contributions in subsection (a), including
the requirement to include income on amounts returned, forfeited, or
distributed. The amounts forfeited pursuant to this subsection (b) will be used
to reduce Matching Contributions or Retirement Incentive Contributions for the
Plan Year in which the forfeiture occurs.

The Plan will use the prior year testing method as provided in section
401(m)(2)(A) of the Code.

 

  (c)

Notwithstanding any provision of this Section 6.03 to the contrary, Eligible
Employees who are included in a unit of employees covered by an agreement

 

 The AMETEK Retirement and Savings Plan    Page 27    



--------------------------------------------------------------------------------

  that the Secretary of Labor finds to be a collective bargaining agreement will
be tested separately under subsections (a) and (b) from Eligible Employees who
are not included in a unit covered by such an agreement or excluded from such
testing, as permitted by applicable law.

 

 The AMETEK Retirement and Savings Plan    Page 28    



--------------------------------------------------------------------------------

ARTICLE 7.      ALLOCATION TO ACCOUNTS

 

7.01 Accounts.

The Plan Administrator will create and maintain adequate records to disclose the
interest in the Trust Fund of each Participant and Beneficiary. Such records
will be in the form of individual accounts and credits and charges will be made
to such accounts in the manner described in this Article 7. When appropriate, a
Participant will have any or all of the following separate accounts: a Pre-Tax
Contribution Account, a Roth Contribution Account, an After-Tax Contribution
Account, a Catch-Up Contribution Account, a Matching Contribution Account, a
Retirement Contribution Account, a Retirement Incentive Contribution Account, a
Discretionary Contribution Account, a Rollover Contribution Account, and a
Merged Plan Contribution Account. The maintenance of individual accounts is only
for accounting purposes, and a segregation of the assets of the Trust Fund to
each account will not be required. Distributions and withdrawals made from an
account will be charged to the account as of the date paid.

 

7.02 Account Allocations.

The Accounts of Participants and Beneficiaries will be adjusted in accordance
with the following:

 

  (a) Income.  As of each Valuation Date, each Investment Fund will be revalued
separately. Based on such revaluation of the Investment Funds, each Account will
be revalued as of the applicable Valuation Date to reflect its proportionate
share of investment experience since the immediately preceding Valuation Date.

 

  (b) Pre-Tax Contributions.  As of each Valuation Date, the Pre-Tax
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Pre-Tax Contribution Accounts of the
Participants on whose behalf such contributions were made.

 

  (c) Roth Contributions.  As of each Valuation Date, the Roth Contributions
received by the Trust Fund since the immediately preceding Valuation Date will
be allocated to the Roth Contribution Accounts of the Participants on whose
behalf such contributions were made.

 

  (d) After-Tax Contributions.  As of each Valuation Date, the After-Tax
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the After-Tax Contribution Accounts of the
Participants on whose behalf such contributions were made.

 

  (e) Catch-Up Contributions.  As of each Valuation Date, the Catch-Up
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Catch-Up Contribution Accounts of the
Participants on whose behalf such contributions were made. A Catch-Up
Contribution Account will consist of the following subaccounts:

 

  (1) A Pre-Tax Catch-Up Subaccount, to which any pre-tax Catch-Up Contributions
are credited; and

 

 The AMETEK Retirement and Savings Plan    Page 29    



--------------------------------------------------------------------------------

  (2) A Roth Catch-Up Subaccount, to which any Roth Catch-Up Contributions are
credited.

 

  (f) Rollover Contributions.  As of each Valuation Date, the Rollover
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Rollover Contribution Accounts of the
Participants on whose behalf such contributions were made. The Rollover
Contribution Account will consist of the following subaccounts:

 

  (1) A Pre-Tax Rollover Subaccount, to which any pre-tax rollover contributions
are credited;

 

  (2) A Roth Rollover Subaccount, to which any Roth rollover contributions are
credited; and

 

  (3) An After-Tax Rollover Subaccount, to which any after-tax rollover
contributions are credited.

 

  (g) Matching Contributions.  As of each Valuation Date, the Matching
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Matching Contribution Accounts of the
Participants on whose behalf such contributions were made.

 

  (h) Retirement Contributions.  As of each Valuation Date, the Retirement
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Retirement Contribution Account of the
Participants on whose behalf such contributions were made.

 

  (i) Retirement Incentive Contributions.  As of each Valuation Date, the
Retirement Incentive Contributions received by the Trust Fund since the
immediately preceding Valuation Date will be allocated to the Retirement
Incentive Contribution Accounts of the Participants on whose behalf such
contributions were made.

 

  (j) Discretionary Contributions.  As of each Valuation Date, the Discretionary
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Discretionary Contribution Accounts of
the Participants on whose behalf such contributions were made.

 

  (k) Merged Plan Contributions.  As of each Valuation Date, the Merged Plan
Contributions received by the Trust Fund since the immediately preceding
Valuation Date will be allocated to the Merged Plan Contribution Accounts of the
Participants on whose behalf such contributions were received.

 

7.03 Statement of Accounts.

The Plan Administrator will furnish each Participant, each Alternate Payee, and
each Beneficiary of a deceased Participant, at least quarterly, a statement
showing the value of his Accounts, the allocations to and distributions from his
Accounts, and such other information as may be required by applicable law. No
statement will be provided to a

 

 The AMETEK Retirement and Savings Plan    Page 30    



--------------------------------------------------------------------------------

Participant or Beneficiary after the Participant’s entire vested and
nonforfeitable interest in his Accounts is distributed.

 

7.04 Allocations Do Not Create Rights.

No Participant will acquire any right to or interest in any specific asset of
the Trust Fund merely as a result of the allocations provided for in the Plan.

 

 The AMETEK Retirement and Savings Plan    Page 31    



--------------------------------------------------------------------------------

ARTICLE 8.      INVESTMENT ELECTIONS

 

8.01 Investment Funds.

 

  (a) The Plan Administrator has the authority to direct the Trustee to maintain
the assets of the Trust Fund in multiple Investment Funds so as to provide
alternative investment vehicles for the assets of the Plan. The Plan
Administrator, in its sole discretion, has the authority to establish the number
and type of Investment Funds, to establish additional Investment Funds
(including the authority to establish a default fund) and to close, limit, or
eliminate the availability of any of the Investment Funds.

Such separate Investment Funds may include a loan fund. The Loan Fund is not
available to receive contributions and transfers of funds at the direction of a
Participant, but will be administered solely in connection with loans to
Participants pursuant to Article 11.

The Plan Administrator will have the authority (1) to charge any applicable fee
against the appropriate Participant’s (or Beneficiary’s or Alternate Payee’s, as
applicable) Accounts, and (2) to refuse any investment instruction that would
violate an incorporated policy or practice.

Dividends, interest, and other distributions received on the assets held by the
Trustee in each of the Investment Funds will be reinvested in that Investment
Fund.

 

  (b) Company Stock Fund.  The Company Stock Fund will be an Investment Fund
under the Plan.

 

  (1) The Company Stock Fund will not be a managed investment fund and will be
invested primarily in Company Stock at all times. The Company Stock Fund will be
a unitized fund and as such will include cash or short-term liquid investments.
The Plan Administrator will, after consultation with the Trustee, establish and
communicate to the Trustee in writing a target liquidity percentage and drift
allowance for such short-term liquid investments.

 

  (2)

The Company, as the settlor of the Plan, intends the Company Stock Fund to offer
eligible employees opportunities to invest indirectly in Company Stock and to
participate in the performance of Company Stock on terms similar to those that
apply to Company shareholders. The Company intends the Company Stock Fund to
offer such opportunities over an indefinite period of time during which the
performance of Company Stock could vary widely. The Company intends the Company
Stock Fund to continue to offer such opportunities under all market conditions
and regardless of the current, recent, or historical performance of the Company
or Company Stock (for example, regardless of whether, over any period of time
(of whatever duration), the Company pays dividends to its shareholders and
regardless of whether, over any period of time (of whatever duration), the
market price of Company Stock (I) rises or falls, (II) is volatile or stable, or
(III) is high or low in relation to any

 

 The AMETEK Retirement and Savings Plan    Page 32    



--------------------------------------------------------------------------------

  reference point). The Company recognizes that an investment in an
undiversified fund, such as the Company Stock Fund, is subject to greater risk
than is an investment in a diversified fund, and the Company expects eligible
employees to take that greater risk into account when deciding whether to
participate (or to continue participating) in the Company Stock Fund.

 

  (3) Because the purpose of the Company Stock Fund is to offer Eligible
Employees opportunities to invest indirectly in Company Stock and to participate
in the performance of such stock on terms similar to those that apply to Company
shareholders, the Plan’s fiduciaries and administrators will not (I) disclose
material non-public information regarding the Company or Company Stock to the
Plan, to the Trustee or other Plan fiduciaries, or to Participants or their
Beneficiaries or Alternate Payees before such information is publicly disclosed
or (II) based on such non-public information (and before such information is
publicly disclosed), cause the Plan, the Trustee or other Plan fiduciaries, or
Participants or their Beneficiaries or Alternate Payees to take any action with
respect to Company Stock (such as buying or selling Company Stock or directing
funds into or out of the Company Stock Fund).

 

  (4) Dividends received by the Company Stock Fund will be reinvested in
additional shares of Company Stock (to the extent it is unnecessary to retain
such dividends as cash to maintain the target liquidity percentage)

 

  (c) The Plan will comply with the diversification requirements of section
401(a)(35) of the Code and Treasury regulations and other applicable guidance
issued thereunder. In this respect, a Participant, Beneficiary, or Alternate
Payee will be eligible to transfer all or part of the portion of his Account
that is invested in the Company Stock Fund to any of the other available
Investment Funds (to the extent available for transfers in), as provided in
Section 8.03. In addition:

 

  (1) The Investment Funds described in subsection (a) will include not less
than three Investment Funds, other than the Company Stock Fund, into which a
Participant, Beneficiary, or Alternate Payee may elect to transfer amounts
invested in the Company Stock Fund. Each such additional Investment Fund will be
diversified and have materially different risk and return characteristics.

 

  (2) As currently provided in Section 8.03, Participants, Beneficiaries, and
Alternate Payees will be provided with reasonable, periodic opportunities to
direct the transfer described in paragraph (1), occurring not less frequently
than quarterly; and

 

  (3) except as provided in Treasury regulations and other applicable guidance,
will not impose restrictions or conditions with respect to investment in the
Company Stock Fund (other than restrictions or conditions imposed by reason of
securities laws or designed to ensure compliance with such laws) which are not
imposed on investments in other Investment Funds.

 

 The AMETEK Retirement and Savings Plan    Page 33    



--------------------------------------------------------------------------------

  (4) The Plan Administrator will notify Participants, Beneficiaries, and
Alternate Payees of their diversification rights at the time, in the manner, and
to the extent required pursuant to section 101(m) of ERISA and regulations and
other guidance issued thereunder.

 

8.02 Investment Direction.

Amounts paid to Participants’ Accounts will be invested in such Investment Fund
or Funds as the Participant will direct in an application filed with the Plan
Administrator in such manner and form, and at such time, as the Plan
Administrator prescribes; provided however, that:

 

  (a) the amounts to be invested in the Investment Funds will be in integral
multiples of one percent (1%) of the amounts contributed by or on behalf of the
Participant under the Plan;

 

  (b) that the sum of such percentages does not exceed 100 percent (100%); and

 

  (c) the Participant may not elect for more than twenty-five percent (25%) of
future contributions to be invested in the Company Stock Fund and may not elect
to transfer amounts from other Investment Funds that would cause more than
twenty-five percent (25%) of the value of his Accounts to be allocated to the
Company Stock Fund.

A Participant’s investment election for his Pre-Tax Contributions (or Roth
Contributions if no Pre-Tax Contributions) will also apply to his Roth
Contributions, After-Tax Contributions, Catch-Up Contributions, Retirement
Contributions, Retirement Incentive Contributions, and Matching Contributions
unless the Participant elects otherwise in accordance with the Plan
Administrator’s rules. If the Participant fails to make an investment election
for all or any portion of his Account, the Trustee will invest the portion of
the Participant’s Accounts for which no election is made in the default
Investment Fund selected by the Plan Administrator. If part of a Participant’s
Accounts are invested in an Insurance Contract, his investment directions will
be subject to the additional rules provided in Section 8.06(c).

 

8.03 Change in Investment Direction.

Any investment direction by a Participant pursuant to Section 8.02 will be
deemed a continuing direction until changed by the Participant. A Participant
may change his election by submitting his request with the Plan Administrator in
the manner and form, and at such time, as the Plan Administrator prescribes;
provided however, that the change in investment direction meets the requirements
of Section 8.02. Such change will be implemented in accordance with the
conditions and procedures prescribed by the Plan Administrator.

 

8.04 Voting of Company Stock.

Each Participant with an interest in the Company Stock Fund will have the right
to direct the Trustee as to the manner in which the Trustee is to vote
(including not to vote) that number of shares of Company Stock reflecting such
Participant’s proportional interest in the Company Stock Fund. Directions from a
Participant to the Trustee concerning the

 

 The AMETEK Retirement and Savings Plan    Page 34    



--------------------------------------------------------------------------------

voting of Company Stock will be communicated in writing, or by such other means
as is agreed upon by the Trustee and the Company. These directions will be held
in confidence by the Trustee and will not be divulged to the Company, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services. Upon its receipt of the directions, the Trustee will vote the shares
of Company Stock reflecting the Participant’s proportional interest in the
Company Stock Fund as directed by the Participant. Except as otherwise required
by law, the Trustee will vote shares of Company Stock reflecting the
Participant’s proportional interest in the Company Stock Fund for which it has
received no direction from the Participant in the same proportion on each issue
as it votes those shares reflecting Participants’ proportional interests in the
Company Stock Fund for which the Trustee has received voting directions from
Participants.

 

8.05 Tender and Exchange Offers.

Each Participant with an interest in the Company Stock Fund will have the right
to direct the Trustee to tender or not to tender some or all of the shares of
Company Stock reflecting such Participant’s proportional interest in the Company
Stock Fund. Directions from a Participant to the Trustee concerning the tender
of Company Stock will be communicated in writing, or by such other means as is
agreed upon by the Trustee and the Company. These directions will be held in
confidence by the Trustee and will not be divulged to the Company, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services. The Trustee will tender or not tender shares of Company Stock as
directed by the Participant. Except as otherwise required by law, the Trustee
will not tender shares of Company Stock reflecting a Participant’s proportional
interest in the Company Stock Fund for which it has received no direction from
the Participant.

A Participant who has directed the Trustee to tender some or all of the shares
of Company Stock reflecting the Participant’s proportional interest in the
Company Stock Fund may, at any time before the tender offer withdrawal deadline,
direct the Trustee to withdraw some or all of the tendered shares reflecting the
Participant’s proportional interest, and the Trustee will withdraw the directed
number of shares from the tender offer before the tender offer withdrawal
deadline. A Participant will not be limited as to the number of directions to
tender or withdraw that the Participant may give to the Trustee.

A direction by a Participant to the Trustee to tender shares of Company Stock
reflecting the Participant’s proportional interest in the Company Stock Fund,
will not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable interest in the
Plan. The Trustee will credit to each proportional interest of the Participant
from which the tendered shares were taken the proceeds received by the Trustee
in exchange for the shares of Company Stock tendered from the interest. Pending
receipt of directions from the Participant or the Plan Administrator, in
accordance with the Plan, as to which of the remaining Investment Funds the
proceeds should be invested in, the Trustee will invest the proceeds in such
Investment Fund as the Plan Administrator may prescribe in its discretion.

 

 The AMETEK Retirement and Savings Plan    Page 35    



--------------------------------------------------------------------------------

All of the provisions of this Section 8.05 will apply to exchange offers as well
as to tender offers.

 

8.06 Insurance Contract.

 

  (a) Insurance Contracts are offered as an Investment Fund with respect to
Participants who elected to make contributions to the Insurance Contracts or to
transfer amounts from other Investment Funds to the Insurance Contract before
January 1, 1987. No Participants are permitted to make an initial election to
contribute to the Insurance Contracts pursuant to Section 8.02 or 8.03. Subject
to the provisions of this Section 8.06, Participants who elected to make
contributions to the Insurance Contracts before January 1, 1987, may increase
the amount their Accounts contributed to Insurance Contracts to an amount equal
to the premium costs associated with such Insurance Contracts. Participants are
permitted to transfer amounts invested in an Insurance Contract to other
Investment Funds pursuant to Section 8.03 only at the times and to the extent
permitted under the Insurance Contract.

 

  (b) The premiums for such Insurance Contracts are paid from the amounts
allocated to the Participant’s Accounts, as designated by the Participant, from
future contributions made on behalf of the Participant and from any amounts paid
with respect to the Insurance Contract. If such amounts are insufficient to pay
any premiums due on the Insurance Contract, the Plan Administrator will notify
the Participant and the Insurance Contract will be surrendered to the insurance
company and the proceeds will be invested in either the default Investment Fund
selected by the Plan Administrator as the Participant so elects in accordance
with Section 8.03, after being notified by the Plan Administrator that the
Insurance Contract has been surrendered. Alternatively, the Participant may
elect to have the Trustee pay the premiums on such Insurance Contract from the
portion of the Participant’s Accounts invested in any other Investment Fund.

 

  (c) If a Participant is permitted to invest a portion of his Account or future
contributions in an Insurance Contract, the following rules apply to his
investment directions:

 

  (1) The provisions of Sections 8.02(b) and 8.02(c) will apply to any amounts
contributed by or on behalf of the Participant under the Plan that remain after
the appropriate amount is allocated to Insurance Contracts. For example, the
Participant cannot elect for more than 25% of the value of his Account that is
not invested in Insurance Contracts to be invested in the Company Stock Fund.

 

  (2) The aggregate premiums paid for term life insurance under any Insurance
Contract may not exceed 25 percent (25%), nor may the aggregate premiums paid
for whole life insurance under any Insurance Contract exceed 50 percent (50%) of
the Participant’s Pre-Tax Contribution Account, Catch-up Contribution Account,
Employer Matching Contribution Account, and Rollover Account, at any particular
time.

 

  (d)

After a Participant terminates employment with the Employer, the Participant may
elect to terminate any Insurance Contract in which a portion of his Account is

 

 The AMETEK Retirement and Savings Plan    Page 36    



--------------------------------------------------------------------------------

  invested. If the Participant elects to terminate the Insurance Contract, he
will receive the entire value of an Insurance Contract as a single lump sum cash
distribution.

 

8.07 Additional Rules.

 

  (a) If a Participant dies, his Beneficiary has the same investment election
rights as the Participant had before his death, until the Participant’s Account
is distributed to the Beneficiary.

 

  (b) The Plan is intended to constitute a plan described in section 404(c) of
ERISA and Title 29 of the Code of Federal Regulations, section 2550.404c-1. As
such, the Plan’s fiduciaries will be relieved of liability for any losses that
are the direct and necessary result of investment instructions given by a
Participant or a Beneficiary.

 

  (c) Each Participant is solely responsible for the selection of his investment
options. The Trustee, the Plan Administrator, the Employer, and the officers,
supervisors and other employees of the Employer are not empowered to advise a
Participant as to the manner in which his accounts will be invested. The fact
that an Investment Fund is available to Participants for investment under the
Plan will not be construed as a recommendation for investment in that particular
Investment Fund.

 

 The AMETEK Retirement and Savings Plan    Page 37    



--------------------------------------------------------------------------------

ARTICLE 9.      VESTING

 

9.01 Immediate Vesting.

A Participant will at all times be 100% vested in and have a nonforfeitable
right to the value of his Pre-Tax Contribution Account, his Roth Contribution
Account, his After-Tax Contribution Account, his Catch-Up Contribution Account,
his Matching Contribution Account, and his Rollover Contribution Account. A
Participant will be 100% vested in and have a nonforfeitable right to the value
of his Discretionary Contribution Account unless otherwise provided in the
written instrument providing for the Discretionary Contribution.

 

9.02 Delayed Vesting.

Unless an event described in Section 9.03 occurs earlier, a Participant will be
100% vested in and have a nonforfeitable right to the value of his Retirement
Contribution Account and his Retirement Incentive Contribution Account after
completing three (3) Years of Service.

 

9.03 Vesting Upon Certain Events.

Each Participant will become fully vested in his Retirement Contribution Account
and his Retirement Incentive Contribution Account upon the first to occur of the
following events:

 

  (a) death while employed by the Employer and or an Affiliate;

 

  (b) employment with the Employer and its Affiliates that terminates at or
after the later of (1) a Participant’s 65th birthday or (2) the fifth (5th)
anniversary of the Participant’s commencement of participation in the Plan;

 

  (c) becoming Disabled while employed by the Employer or an Affiliate;

 

  (d) termination of the Plan;

 

  (e) a partial termination of the Plan applicable to the Participant as
provided in Section 18.02; or

 

  (f) upon a sale or closing of a covered location, to the extent set forth in
an applicable Exit Agreement.

 

9.04 Forfeitures.

 

  (a) Upon termination of employment, a Participant who is not fully vested in
his Retirement Contribution Account or Retirement Incentive Contribution Account
will forfeit the entire unvested amounts in these Accounts as of the earlier of
(1) the date on which he receives a distribution of his Retirement Contribution
Account or Retirement Incentive Account, as applicable, or (2) the date on which
he incurs a Period of Severance of at least five (5) years.

 

  (b)

Any amounts forfeited under subsection (a) will be restored if the Participant
is reemployed with the Employer or an Affiliate before incurring a Period of

 

 The AMETEK Retirement and Savings Plan    Page 38    



--------------------------------------------------------------------------------

  Severance of at least five (5) years. Such restored amounts will be allocated
to the Participant’s Retirement Contribution Account and his Retirement
Incentive Account. In addition, for purposes of Section 9.02, the Participant’s
vested right to the amount so contributed will be determined based upon his
Years of Service completed both before and after his Period of Severance.

 

  (c) If a Participant who was eligible to receive Retirement Contributions or
Retirement Incentive Contributions incurs a Period of Severance of less than
five (5) consecutive years, such Employee’s Years of Service completed before
the Period of Severance will be taken into account to determine the vested
percentage of his Retirement Contribution Account or Retirement Incentive
Contribution Account upon his reemployment by an Employer or an Affiliate,
whether or not the Participant is again eligible to receive Retirement
Contributions or Retirement Incentive Contributions.

 

  (d) Retirement Contributions or Retirement Incentive Contributions forfeited
in any Plan Year pursuant to this Section 9.04 will be applied (1) to reduce any
future Employer Contributions, or (2) to pay reasonable expenses of
administering the Plan. Any forfeitures used to reduce future Employer
Contributions may be allocated among the types of Employer Contributions in any
manner that the Plan Administrator or their designee deems to be appropriate.

 

 The AMETEK Retirement and Savings Plan    Page 39    



--------------------------------------------------------------------------------

ARTICLE 10.      WITHDRAWALS DURING EMPLOYMENT

 

10.01 Limited In-Service Withdrawals.

A Participant who has not terminated employment may request a distribution of
all or part of his Account only as follows:

 

  (a) Age 59 ½.  A Participant who has attained age 59 1⁄2 may request a
distribution of the sum of the outstanding balances in his Pre-Tax Contribution
Account, Roth Contribution Account, After-Tax Contribution, Catch-Up
Contribution Account, vested Matching Contribution Account, and Rollover
Contribution Account at any time less any outstanding loan the Participant may
have. Such distribution will be made as soon as practicable following the Plan
Administrator’s receipt of the Participant’s request for withdrawal in the form
and manner required by the Plan Administrator and will be made in the form of a
single lump sum payment.

 

  (b) After-Tax Contribution Account.  A Participant may withdraw all or part of
his After-Tax Contribution Account, including after-tax contributions that have
been transferred to the Plan from a plan that is merged into the Plan pursuant
to Section 18.04; provided, however, that (i) the minimum withdrawal shall be
$1,000 (or, if less, the balance of the Participant’s After-Tax Contribution
Account), and (ii) a Participant may request only one such withdrawal in any
Plan Year. The limits on the amount and frequency of withdrawals shall not apply
to after-tax contributions that have been transferred to the Plan from a plan
that is merged into the Plan pursuant to Section 18.04. If a Participant’s
After-Tax Contribution Account includes amounts attributable to after-tax
contributions made before January 1, 1987, such contributions shall be withdrawn
before amounts attributable to after-tax contributions made after December 31,
1986, or earnings on pre-1987 after-tax contributions.

 

  (c) Hardship Withdrawal.  A Participant may request a hardship withdrawal to
the extent permitted by Section 10.02.

 

10.02 Hardship Withdrawals.

 

  (a) A Participant who has not terminated employment may request, in the manner
prescribed by the Plan Administrator, a distribution in the event the
Participant has a hardship as defined in subsections (b) and (c). Hardship
withdrawals are limited to the excess of (1) the sum of the Participant’s
Rollover Contribution Account, Pre-Tax Contribution Account (excluding
earnings), Roth Contribution Account (excluding earnings), Catch-Up Contribution
Account (excluding earnings), and After-Tax Contribution Account (excluding
earnings) over (2) the sum of (i) any outstanding loan the Participant may have
and (ii) the sum of all prior distributions from such Accounts.

 

  (b) A distribution will be made on account of hardship only if the
distribution is necessary to satisfy an immediate and heavy financial need of
the Participant. For purposes of this Plan, a distribution is made on account of
an immediate and heavy financial need of the Participant only if the
distribution is for:

 

 The AMETEK Retirement and Savings Plan    Page 40    



--------------------------------------------------------------------------------

  (1) expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed the adjusted gross income threshold specified in
section 213(a) of the Code);

 

  (2) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

  (3) the payment of tuition, related educational fees, room and board for up to
the next twelve (12) months of post-secondary education for the Participant, his
or her Spouse, children, or dependents (as defined in Code section 152, but
without regard to sections 152(b)(1), (b)(2), and (d)(1)(B));

 

  (4) payments necessary to prevent eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence;

 

  (5) the payment of burial or funeral expenses for the Participant’s deceased
Spouse, child, parent other dependents (as defined in Code section 152, but
without regard to section 152(d)(1)(B)); or

 

  (6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

 

  (c) A distribution will be considered necessary to satisfy an immediate and
heavy financial need of the Participant only if all three (3) of the following
requirements are satisfied:

 

  (1) the distribution is not in excess of the amount required to relieve the
immediate and heavy financial need of the Participant (taking into account the
taxable nature of the distribution);

 

  (2) the Participant has obtained (or is currently obtaining) all
distributions, withdrawals, and loans available under the Plan and all other
plans maintained by any Employer or any Affiliate other than hardship
distributions and the Participant represents in writing, on forms provided by
the Plan Administrator and by providing any documentation required by the Plan
Administrator, that the need cannot be relieved through reimbursement or
compensation by insurance or otherwise, by reasonable liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause an
immediate and heavy financial need, by cessation of Pre-Tax, Roth, After-Tax,
and Catch-Up Contributions under the Plan, by withdrawals, distributions (other
than hardship distributions) or nontaxable loans (at the time of the loan) from
any plan maintained by any other entity by which the Participant is employed, or
by borrowing from commercial sources on reasonable commercial terms; and

 

 The AMETEK Retirement and Savings Plan    Page 41    



--------------------------------------------------------------------------------

  (3) the Plan Administrator determines that it can reasonably rely on the
Participant’s written representation.

 

  (d) Distributions pursuant to this Section will be made as soon as practicable
following the Plan Administrator’s approval of the Participant’s written request
for withdrawal and will be made in the form of a single lump sum payment. The
Plan Administrator may request any documentation it may require from a
Participant to make a determination that the Participant is eligible for a
hardship withdrawal.

 

  (e) A Participant who receives a hardship withdrawal under this Section 10.02
will be prohibited from making Pre-Tax, Roth, After-Tax, or Catch-Up
Contributions under this Plan and elective deferrals and employee contributions
under all other plans of the Employer or an Affiliate for six months after
receipt of the distribution.

 

  (f) A hardship withdrawal fee, in an amount to be determined by the Plan
Administrator annually, may be charged to each Participant receiving an approved
hardship withdrawal and will be deducted from the Participant’s Account.

 

 The AMETEK Retirement and Savings Plan    Page 42    



--------------------------------------------------------------------------------

ARTICLE 11.        LOANS

 

11.01 In General.

The Plan Administrator is authorized to administer a loan program under the
Plan, pursuant to this Article 11. The loan program and this Article 11 are
intended to comply with the requirements of section 4975(d)(1) of the Code and
section 408(b)(1) of ERISA, and the regulations thereunder.

 

11.02 Eligibility for Loans.

Loans will be made available to Participants. Beneficiaries and Alternate Payees
are not eligible to receive loans under the Plan.

 

11.03 Application for Loans.

A Participant may borrow from the Plan a portion of the balance of his Accounts,
excluding his Retirement Contribution Account or Retirement Incentive
Contribution Account, by making application to the Plan Administrator in writing
on a form designated by the Plan Administrator.

 

11.04 Treatment of Loans and Loan Repayments.

 

  (a) The value of the Participant’s affected Accounts then invested in
Investment Funds will be liquidated on a pro rata basis to the extent required
to provide sufficient cash to make the loan, provided that no portion of a
borrowed amount will be charged against Insurance Contracts unless value of
amounts held in other Investment Funds is less than the borrowed amount and then
only to the extent permitted under the Insurance Contract. The cash will be
transferred to the Loan Fund from which all loans will be made.

 

  (b) The investment earnings of the Loan Fund that are attributable to any loan
made or renegotiated pursuant to the promissory note (including the interest on
any such loan) will be allocated to a separate loan account established on
behalf of the Participant who made or renegotiated the loan.

 

  (c) As of each Valuation Date, the interest allocated pursuant to subsection
(b), above, will be reallocated among and invested in the then available
Investment Funds in the same proportions as the current Employee and Employer
Contributions on behalf of the Participant are invested; provided that if no
such contributions are being made on behalf of the Participant as of such
Valuation Date, such interest will be invested in accordance with the
Participant’s most recent allocation election pursuant to Section 8.02 or 8.03
or, if the Participant fails to make an allocation election, in accordance with
the default allocation provided under Section 8.02.

 

  (d)

A Participant’s repayment of the principal of a loan will reduce the
Participant’s interest in the Loan Fund and will be invested as soon as
practicable in the then available Investment Funds first, to repay any amount
that may have been borrowed under the terms of any Insurance Contracts allocated
to the Participant’s Accounts if such loan was originally charged against such
Insurance

 

 The AMETEK Retirement and Savings Plan    Page 43    



--------------------------------------------------------------------------------

  Contracts and second, in the same proportions as the current Employee and
Employer Contributions on behalf of each such Participant are invested; provided
that if no such contributions are then being made on behalf of the Participant,
such repayments will be invested in accordance with the Participant’s most
recent allocation election pursuant to Section 8.02 or 8.03 or, if the
Participant fails to make an allocation election, in accordance with the default
allocation provided under Section 8.02 of the Plan.

 

11.05 Terms and Conditions of Loans.

All loans pursuant to the loan program will be made to Participants on the
following terms and conditions:

 

  (a) Amount.  A loan will not be made to a Participant pursuant to the loan
program unless, immediately after the loan is approved, the total outstanding
balance of all loans made to the Participant pursuant to the loan program
(including the loan that is then being approved) does not exceed 50% of the
vested balance of the Participant’s Account less the value of the sum of any
Retirement Contribution Account and Retirement Incentive Contribution Account;
nor may any single loan pursuant to the loan program be for an amount that is:

 

  (1) more than $50,000 (reduced by the excess (if any) of the highest
outstanding balance of the loans made to the Participant pursuant to the loan
program during the one-year period ending on the day before the date on which
the loan is made over the outstanding balance of the loans made to the
Participant pursuant to the loan program on the date on which the loan is made),
or

 

  (2) less than $1,000.

 

  (b) Number of Outstanding Loans.  A Participant may have no more than two
(2) outstanding loans at any time. If a Participant already has an outstanding
loan from his Accounts, he may apply for a second loan, provided that (1) the
application is made no sooner than six (6) months after the last loan
application, (2) the limits described in subsection (a) are not exceeded by the
total outstanding balance of the two loans, and (3) if the proceeds of the first
loan were intended to be used by the Participant to acquire the principal
residence of the Participant, notwithstanding anything to the contrary in
subsection (a), the proceeds of the second loan may not be used to acquire a
principal residence and the Participant will be required to repay the amount of
the second loan within five (5) years of the date of the loan.

 

  (c) Loan Terms Must Be In Writing.  The loan will be evidenced in a written
instrument for the amount of the loan plus interest, executed by the
Participant, on which the Participant will be personally liable and which will
be payable to the Trustee. The written instrument will state the terms of the
loan. The written instrument for the loan and the instrument granting the Plan a
security interest in the Participant’s Account will be executed by the
Participant.

 

  (d)

Security.  The loan will be secured by the Participant’s entire right, title,
and interest in and to the portion of the balance of the Participant’s Account
equal to

 

 The AMETEK Retirement and Savings Plan    Page 44    



--------------------------------------------------------------------------------

  the amount of the loan (up to 50% of the vested balance, excluding the balance
in any Retirement Contribution Account or Retirement Incentive Contribution
Account, as of the time the loan is made). The Plan Administrator may request
such other or further security as it deems necessary and prudent from time to
time, in order to protect the Plan from risk of loss of principal or income if a
default were to occur.

 

  (e) Term of Loan.  The term of the loan will be for at least 1 and not more
than 5 years from the disbursement of the loan, except that the term of a loan
to purchase principal residence for the Participant may be for not more than 10
years.

 

  (f) Interest.  The unpaid balance of any loan will bear interest at a
reasonable fixed rate as determined by the Plan Administrator based on interest
rates charged by commercial lending institutions for loans that would be made
under similar circumstances.

 

  (g) Repayment of Loan.

 

  (1) Generally.  The repayment of the loan will be made by payroll deduction,
authorized by the Participant at the time of applying for the loan, in a level
amount sufficient to amortize the balance of the loan, together with interest,
over the term of the loan; provided that the Participant may prepay the loan in
full, without penalty, at any time by payment in cash; and further provided
that, if the Participant’s Compensation is insufficient to permit the repayment
of the loan, together with interest, by payroll deduction, the Participant will
make payments in cash of amounts sufficient to amortize the balance of the loan,
together with interest, over the term of the loan. Payroll deductions will
commence as of the payday for the first payroll period beginning on or after the
date as of which the loan is made, or as soon thereafter as practicable, and
will be made with the same frequency as the Participant is paid but not less
frequently than quarterly.

 

  (2) Leaves of Absence.  If a Participant becomes Disabled or is on an approved
unpaid leave of absence, the Plan Administrator may, in its sole discretion,
waive payments for up to one (1) year and re-amortize the loan and establish a
new loan payment schedule pursuant to which the loan will be repaid in full by
the original maturity date of the Participant’s note and the number of
installments due after the leave ends is not less than the number required under
the terms of the original loan.

 

  (3) Military Service.  If a Participant is absent during a period of qualified
military service (within the meaning of Section 20.01, repayment will be waived
during such period and, upon the Participant’s reemployment by an Employer
within the time during which the Participant’s right to reemployment is
protected by applicable law, the loan payment schedule will resume with the
original maturity date of the promissory note adjusted to reflect the period of
qualified military service.

 

 The AMETEK Retirement and Savings Plan    Page 45    



--------------------------------------------------------------------------------

  (h) Default.  A failure to make a scheduled payment, or the filing of an
application for a benefit distribution (other than a hardship withdrawal
pursuant to Section 10.02 or a distribution on or after a Participant reaches
age 59 1/2 pursuant to Section 10.01(a)) under this Plan, or any other default
event set forth by the Plan Administrator in the promissory notice for a
Participant’s loan will constitute events of default. If a Participant defaults
on a loan and such failure is not cured on or before the last day of the quarter
next following the quarter in which the event of default occurs, the unpaid
principal and accrued interest due under the loan will be declared immediately
payable in full and may be charged back against the Participant’s Accounts as a
distribution at the earliest time that the Participant is entitled to receive a
distribution under this Plan.

 

  (i) Loan Fees.  A loan origination fee, in an amount determined by the Plan
Administrator annually, may be charged to each Participant obtaining a loan and
will be deducted from the loan proceeds. In addition, a loan maintenance fee, in
an amount determined by the Plan Administrator, may be charged to each
Participant and will be deducted from such Participant’s Accounts for each Plan
Year during which such loan is outstanding.

 

11.06 Rollover Loans.

The Plan Administrator may, in its sole discretion, accept a rollover loan if
permitted under Paragraph F of the applicable Adoption Agreement. Such loans
will be subject to such rules and regulations as the Plan Administrator in its
discretion may establish; provided, that unless expressly provided otherwise in
an applicable Adoption Agreement, (a) a rolled over loan will not be accepted
unless the entire account from which the loan was taken is transferred to the
Plan, (b) any rolled over loan will remain subject to the terms of the
promissory note in effect at the time of the rollover, and (c) a rolled over
loan will count toward the limits set forth in Section 11.05 on the number of
loans that may be outstanding.

 

 The AMETEK Retirement and Savings Plan    Page 46    



--------------------------------------------------------------------------------

ARTICLE 12.    DISTRIBUTION OF ACCOUNTS

 

12.01 Distribution Events.

If a Participant ceases to be an Employee or becomes Disabled while employed,
all of his Accounts to the extent then vested under Article 9 will become
distributable unless the Plan Administrator determines in good faith that under
applicable law distribution cannot be made without risking the continuing
qualified status of the Plan.

 

12.02 Forms of Distribution.

 

  (a) When an Account becomes distributable to a Participant or Beneficiary, the
Plan Administrator will direct the Trustee to distribute the Account in
accordance with clause (1), (2) or (3) below:

 

  (1) If a Participant ceases to be an Employee on account of death, the vested
portion of his Account will be distributed to his Beneficiary in the form of a
lump sum.

 

  (2) If a Participant ceases to be an Employee before reaching Normal
Retirement Age, the vested portion if his Account will be distributed to him in
the form of a lump sum.

 

  (3) If a Participant ceases to be an Employee after reaching Normal Retirement
Age or becomes Disabled, the Participant may elect, in accordance with
procedures established by the Plan Administrator regarding the election of
distributions to receive the vested portion of his Account in one of the
following forms:

 

  (A) one lump sum payment;

 

  (B) payments made over a certain period specified by the Participant in
monthly, quarterly, or semi-annual installments provided, however, that the
period over which such payments are to be made may not exceed 15 years or, if
shorter, the life expectancy of the Participant. In order to provide installment
payments, the Plan Administrator will invest the remaining balance held in the
Participant’s Account in accordance with Sections 8.02 or 8.03 pursuant to the
instructions of the Participant. An annual administrative fee will be deducted
from the Participant’s Account for installment payments in an amount determined
by the Trustee.

 

  (b) Distributions will be in the form of cash, except that a Participant or
Beneficiary whose benefit will be paid in the form of a lump sum, may request
that any portion of the Participant’s Account that is invested in the Company
Stock Fund or in shares of any other Investment Fund be distributed in shares of
Company Stock or shares held in any other Investment Fund, plus cash for any
fractional shares.

 

 The AMETEK Retirement and Savings Plan    Page 47    



--------------------------------------------------------------------------------

12.03 Timing of Distributions.

 

  (a) Any distribution will be made as soon as administratively practicable
after the Participant or Beneficiary, as the case may be, returns a completed
benefit distribution form to the Plan Administrator. Subject to subsections
(c) or (d), a Participant’s Account must be distributed no later than the 60th
day after the close of the Plan Year in which the latest of the following events
occurs:

 

  (1) the Participant attains age sixty-five (65);

 

  (2) the tenth anniversary of the year in which the Participant began to
participate in the Plan; or

 

  (3) the termination of the Participant’s employment with the Employer or an
Affiliate;

provided, however, that the Participant may elect to defer distribution of
benefits under the Plan until any time before his Required Beginning Date as
defined in subsection (d)(2)(A).

Until benefits are distributed, a Participant’s Account will be held and
invested in accordance with Sections 8.02 or 8.03 pursuant to the instructions
of the Participant.

 

  (b) If the Participant dies after distributions have commenced under Section
12.02(a)(3)(B), but before the total of a Participant’s Account has been
distributed, the remainder of the Participant’s Account will be distributed at
least as rapidly as the method of distribution in effect on the date of the
Participant’s death.

 

  (c) Notwithstanding anything to the contrary in subsection (a), if the value
of a Participant’s Account (calculated by excluding the portion of the
Participant’s Account attributable to his Rollover Contribution Account, and
rollover contributions made to a plan that was merged with and into the Plan) is
$5,000 or less, the Plan Administrator will pay such benefit in a single lump
sum as soon as practicable after the retirement, termination, Disability or
death of the Participant, and any such distribution to the Participant or his
Beneficiary, as the case may be, will be in complete discharge of the Plan’s
obligation with respect to such benefit. In the event of a mandatory
distribution greater than $1,000 in accordance with this subsection (c), if the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan in a direct rollover or to receive the distribution
directly in accordance with Section 13.01, then the Plan Administrator will pay
the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator. For purposes of determining whether a
mandatory distribution exceeds $1,000, a Participant’s Roth Contribution Account
will be considered separately from the remainder of the Participant’s Account.

 

 The AMETEK Retirement and Savings Plan    Page 48    



--------------------------------------------------------------------------------

  (d) Delay of Distributions.

The following provisions will apply to limit a Participant’s ability to delay
the distribution of benefits.

 

  (1) General Rules.

 

  (A) The form and timing of all distributions under this subsection (d) will be
in accordance with section 401(a)(9) of the Code, including the incidental death
benefit requirements of section 401(a)(9)(G) of the Code, and Treasury
Regulations under section 401(a)(9) that were published on April 17, 2002 or any
subsequent guidance interpreting section 401(a)(9) or any amendments thereto.

 

  (B) Notwithstanding anything to the contrary contained in this subsection (d),
a Participant or Beneficiary who would have been required to receive a
distribution for 2009 pursuant to this subsection (d) but for the enactment of
section 401(a)(9)(H) of the Code (or for any subsequent year to which section
401(a)(9)(H) of the Code applies), and who would have satisfied the requirements
of this subsection (d) by receiving a distribution that is (I) equal to the
required minimum distribution under subsection (3) or (4) or (II) part of a
series of substantially equal distributions that include such required minimum
distribution, will not receive such distribution unless the Participant or
Beneficiary elects to receive such distribution in the manner required by the
Plan Administrator. For purposes of Section 13.02, a distribution elected by a
Participant or Beneficiary pursuant to the preceding sentence will not be
treated as an eligible rollover distribution.

 

  (C) For purposes of this subsection (d), designated Beneficiary means a
Beneficiary designated under the terms of the Plan who is an individual and
otherwise meets the requirements of Treasury Regulation § 1.401(a)(9)-4.

 

  (2) Time and Manner of Distribution.

 

  (A)

Required Beginning Date.  Notwithstanding anything to the contrary in this
Section 12.03, the entire vested interest of each Participant’s Account will be
distributed or begin to be distributed to such Participant not later than the
Required Beginning Date. The “Required Beginning Date” for a five percent owner
(as defined in section 416(i) of the Code), is April 1 following the calendar
year in which he attains age 70 1⁄2, regardless of whether he has terminated
from employment with the Employer and its Affiliates. For all other Participants
the “Required Beginning Date” is April 1 of the calendar year following the
calendar year in which the Participant either attains age 70 1⁄2 or terminates
employment, whichever is later. No minimum distribution payments will be made to
a Participant under the provisions of section 401(a)(9) of

 

 The AMETEK Retirement and Savings Plan    Page 49    



--------------------------------------------------------------------------------

  the Code while he remains an Employee if the Participant is not a five percent
owner as defined above.

 

  (B) Death of Participant Before Distributions Begin.  If the Participant dies
before distributions begin, the Participant’s vested interest in his Account
will be distributed, or begin to be distributed, no later than as follows:

 

  (I) If the Participant’s surviving Spouse is the Participant’s sole designated
Beneficiary then, except as provided in subsection (5), distributions to the
surviving Spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70 1/2 if
later.

 

  (II) If the Participant’s surviving Spouse is not the Participant’s sole
designated Beneficiary, distributions to the designated Beneficiary will begin
by December 31 of the calendar year immediately following the year in which the
Participant died.

 

  (III) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (IV) If the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse are required to begin, this
paragraph (B) other than clause (I) will apply as if the surviving Spouse were
the Participant.

 

  (C) Form of Distribution.  Unless the Participant’s interest is distributed in
a single sum on or before the Required Beginning Date, distributions will be
made in accordance with subsection (3) or (4). If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions will be made in accordance with the requirements of Code section
401(a)(9) and the regulations thereunder.

 

  (3) Required Minimum Distribution During Participant’s Lifetime.

 

  (A) Amount of Required Minimum Distribution for Each Calendar Year.  During
the Participant’s lifetime, the minimum amount that will be distributed for each
calendar year is the lesser of:

 

  (I)

the quotient obtained by dividing the Participant’s vested account balance by
the distribution period in the Uniform

 

 The AMETEK Retirement and Savings Plan    Page 50    



--------------------------------------------------------------------------------

  Lifetime Table set forth in Treasury Regulation § 1.401(a)(9)-(9), using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or

 

  (II) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s vested account balance by the distribution period in the Uniform
Lifetime Table set forth in Treasury Regulation § 1.401(a)(9)-(9), using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the distribution calendar year.

The amount of each installment will be based on the value of the Participant’s
Account as of the Valuation Date most recently preceding the first day of the
Plan Year with respect to which the installment is payable. The life expectancy
of the Participant (or of the Participant and the designated Beneficiary) will
be redetermined annually.

 

  (B) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this subsection beginning with the first calendar year immediately preceding the
calendar year that contains the Participant’s Required Beginning Date and
continuing up to and including the calendar year that includes the Participant’s
date of death.

 

  (4) Required Minimum Distributions After Participant’s Death.

 

  (A) Death On or After Date Distributions Begin.

 

  (I) Participant Survived by Designated Beneficiary.  If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s vested Account balance by the longer of the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:

 

  (i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year;

 

  (ii)

If the Participant’s surviving Spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving Spouse is calculated
for each distribution calendar year

 

 The AMETEK Retirement and Savings Plan    Page 51    



--------------------------------------------------------------------------------

  after the year of the Participant’s death using the surviving Spouse’s age as
of the Spouse’s birthday in that year. For distribution calendar years after the
year of the surviving Spouse’s death, the remaining life expectancy of the
surviving Spouse is calculated using the age of the surviving Spouse as of the
Spouse’s birthday in the calendar year of the Spouse’s death, reduced by one for
each subsequent calendar year.

 

  (iii) If the Participant’s surviving Spouse is no the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (II) No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s life expectancy calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (B) Death Before Date Distributions Begin.

 

  (I) Participant Survived by Designated Beneficiary.  If the Participant dies
before the date distributions begin and there is a designated Beneficiary,
except as provided in subsection (5), the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by the dividing the Participant’s
vested Account balance by the remaining life expectancy of the Participant’s
designated Beneficiary, determined as provided in subsection (A)(I).

 

  (II) No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (III)

Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin.  If the Participant dies before the date distributions begin, the
Participant’s

 

 The AMETEK Retirement and Savings Plan    Page 52    



--------------------------------------------------------------------------------

  surviving Spouse is the Participant’s sole designated Beneficiary, and the
surviving Spouse dies before distributions are required to begin to the
surviving Spouse under subsection (2)(B)(I), this subsection (B) will apply as
if the surviving Spouse were the Participant.

 

  (5) Election of 5-Year Rule.  Participants or Beneficiaries may elect on an
individual basis whether the 5-year rule in subsections (2)(B)(II) and
(4)(B)(II) applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which the distribution would be required to
begin under subsection (2)(B)(II) if no such election is made, or by
September 30 of the calendar year which contains the fifth anniversary of the
Participant’s (or, if applicable, surviving spouse’s) death.

 

12.04 Beneficiaries.

 

  (a) A Participant may designate as his Beneficiary any natural or legal person
or entity to whom the Trustee will pay the Participant’s interest in the Plan in
the event of his death. The Participant will make such designation in such form
as the Plan Administrator will determine, and will file the designation with
Plan Administrator. Such designation may include contingent Beneficiaries. The
Participant may change the Beneficiaries so designated from time to time by
filing a new designation with the Plan Administrator according to the rules
adopted by it without the consent of or notice to any Beneficiary previously
designated by him, subject to subsection (c). A designation may not be changed
by will. The right of any Participant to designate or change the designation of
a Beneficiary will continue after the termination of his employment until he has
died or received payment of his full interest in the Plan. Any change in the
designation of a Beneficiary will not be recognized if it is delivered to the
Plan Administrator after the death of the Participant. Upon the death of a
Beneficiary after the death of the Participant but before payment in full to
such Beneficiary, the Trustee will pay such unpaid benefit to the estate of such
deceased Beneficiary, unless there exists a surviving secondary Beneficiary
designated by the Participant as eligible to receive any unpaid benefit upon the
death of the deceased Beneficiary.

 

  (b) If any Participant fails to designate a Beneficiary, or if the Beneficiary
designated by a deceased Participant dies before the Participant, then the
Trustee will pay the unpaid vested benefit of the deceased Participant to the
first of the following classes of surviving beneficiaries in successive
preference by class:

 

  (1) the Participant’s surviving Spouse;

 

  (2) the Participant’s children and issue of deceased children, in equal
shares, per stirpes;

 

  (3) the Participant’s parents in equal shares, or to the surviving parent;

 

  (4) the Participant’s estate.

 

 The AMETEK Retirement and Savings Plan    Page 53    



--------------------------------------------------------------------------------

Any such designation made by the Plan Administrator in good faith as to the
rights or identity of any Beneficiary will be conclusive on all persons. The
Plan Administrator and its delegates, Trustee, and the Employer will not be
liable to any person on account of any error in such designation. Any payment
made in accordance with this Section 12.04 will fully acquit and discharge the
Plan Administrator and its delegates, and the Employer from all future liability
with respect to the benefit so distributed.

 

  (c) Notwithstanding any contrary provisions of this Section 12.04, any benefit
payable under the Plan with respect to a Participant who is married at the time
of his death will be payable only to the Participant’s surviving Spouse, if any,
unless such surviving Spouse has consented in writing witnessed by a Plan
representative or a notary public, to another designated Beneficiary. The Plan
Administrator will not recognize the Spouse’s consent unless it is filed with
the Plan Administrator before the Participant’s death. In addition, the married
Participant’s designation of a Beneficiary with the consent of the Participant’s
Spouse must be made in accordance with subsection (a) and is subject to
subsection (a) and this subsection (c). The specified Beneficiary will not be
changed unless further consent by the Spouse is given, unless the Spouse
expressly waives the right to consent to any future changes. Any spousal consent
will be applicable only to the particular Spouse who provides such consent. This
requirement for spousal consent may be waived by the Plan Administrator if it is
established to its satisfaction that there is no Spouse, or that the Spouse
cannot be located, or because of such other circumstances as may be established
by applicable law. Moreover, spousal consent will not be required for a
Participant’s designation of any person as a secondary Beneficiary who is
eligible for benefits upon the death of the Participant’s Spouse.

 

12.05 Proof of Death and Right of Beneficiary or Other Person.

The Plan Administrator may require and rely on such proof of death and such
evidence of the right of any Beneficiary or other person to receive the value of
the Plan benefits of a deceased Participant as the Plan Administrator may deem
proper, and its determination of death and the right of that Beneficiary or
other person to receive payment will be conclusive.

 

12.06 Distributions to Minors and Incompetents.

Any distribution of benefits under the Plan that is payable to a Beneficiary who
is a minor will be paid to the legally appointed custodian of such Beneficiary.
If any Participant or Beneficiary entitled to receive benefits under the Plan
is, in the opinion of the Plan Administrator, unable to manage his affairs by
reason of physical illness, infirmity or mental incompetency, the Plan
Administrator may direct that benefits to which the Participant or Beneficiary
is otherwise entitled be distributed for the benefit of such Participant or
Beneficiary to the legal representative of such Participant or Beneficiary. Any
payment made in accordance with this Section 12.05 will fully acquit and
discharge the Plan, the Plan Administrator, and the Employer from all future
liability with respect to the benefit so distributed.

 

 The AMETEK Retirement and Savings Plan    Page 54    



--------------------------------------------------------------------------------

12.07 Missing Payees.

Subject to Section 12.03(c), if a portion of an Account remains to be
distributed to a Participant or Beneficiary at a time when the Plan
Administrator is unable, after taking reasonable action, to locate the
Participant or Beneficiary, and the Participant or Beneficiary fails to contact
the Plan Administrator within a period of time set forth in the Plan
Administrator’s “Uncashed Benefit Check Administrative Policy” after being
notified of his right to receive such distribution by a letter sent to the
address on file with the Plan Administrator, then such Account will be applied
to reduce the amount of contributions that the applicable Employer Unit would
otherwise be required to contribute to the Plan, but if the Participant or
Beneficiary later asserts a proper claim for such distribution, or if the person
who would be entitled to receive such distribution upon the death of such
Participant or Beneficiary establishes that such Participant or Beneficiary has
died, then such account will first be restored, without any earnings adjustment,
out of forfeitures for the Plan Year, and the Employer Unit will contribute any
additional amount necessary to restore such Account.

 

12.08 Recovery of Overpayment.

If any person receives a payment from the Plan in excess of the amount to which
he is entitled under the terms of the Plan, the person is obligated to return
such payment to the Plan, and the Plan may bring an action to recover such
payment. In addition, the Plan may recover the amount overpaid from any future
payments to the person.

 

 The AMETEK Retirement and Savings Plan    Page 55    



--------------------------------------------------------------------------------

ARTICLE 13.      DIRECT ROLLOVERS

 

13.01 Direct Rollover.

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Article 13, a Distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid in a Direct Rollover.

 

13.02 Eligible Retirement Distribution.

An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Distributee; except that such term will not
include any distribution that is:

 

  (a) one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s designated beneficiary, for a specified period of ten
years or more;

 

  (b) any distribution to the extent such distribution is required under section
401(a)(9) of the Code;

 

  (c) a hardship withdrawal made pursuant to Section 10.02; or

 

  (d) excluded from the definition of “eligible rollover distribution” as that
term is defined in section 402(c)(4) of the Code or the applicable regulations.

 

13.03 Eligible Retirement Plan.

An Eligible Retirement Plan is:

 

  (a) an individual retirement account described in section 408(a) of the Code;

 

  (b) an individual retirement annuity described in section 408(b) of the Code
(other than an endowment contract);

 

  (c) a Roth individual retirement account described in section 408A(b) of the
Code;

 

  (d) an annuity plan described in section 403(a) of the Code;

 

  (e) an annuity contract described in section 403(b) of the Code;

 

  (f) a qualified trust described in section 401(a) of the Code; or

 

  (g) an eligible plan under section 457 of the Code that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state that agrees to separately account for
amounts transferred into such plan from the Plan,

that accepts the Distributee’s eligible rollover distribution; provided however,
that:

 

 The AMETEK Retirement and Savings Plan    Page 56    



--------------------------------------------------------------------------------

  (h) with respect to a distribution (or portion of a distribution) consisting
of after-tax employee contributions, an eligible retirement plan will include
only (1) an individual retirement account or annuity described in section 408(a)
or (b) of the Code (not including an endowment contract) or (2) a qualified
trust described in section 401(a) of the Code or an annuity contract described
in section 403(b) of the Code that provides for separate accounting for the
amounts transferred, including separately accounting for the portion of such
distribution that is includible in gross income and the portion of such
distribution that is not so includible;

 

  (i) if the Distributee is a beneficiary who is not a surviving Spouse or a
Spouse or former Spouse who is an Alternate Payee, an Eligible Retirement Plan
will include only an individual retirement account or annuity described in
section 408(a) or (b) of the Code (not including an endowment contract);

 

  (j) with respect to a distribution (or portion of a distribution) consisting
of amounts in a Roth Contribution Account or Roth Rollover Subaccount, an
eligible retirement plan shall include only another Roth elective deferral
account under an applicable retirement plan described in section 402A(e)(1) of
the Code or a Roth IRA described in section 408A, and, in either case, only to
the extent such rollover is permitted under sections 402(c) and 402A of the
Code.

 

13.04 Distributee.

A Distributee means (a) an Employee or former employee, (b) an Employee’s or
former employee’s surviving Spouse, (c) an Employee’s or former employee’s
Spouse or former Spouse who is an Alternate Payee, and (c) a Beneficiary.

 

13.05 Direct Rollover.

A Direct Rollover is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

  The AMETEK Retirement and Savings Plan    Page 57   



--------------------------------------------------------------------------------

ARTICLE 14.        ADMINISTRATION

 

14.01 Committee - Authority.

The Committee (the “Committee”) will be the Plan Administrator, unless the Board
of Directors designates another person or entity to serve as Plan Administrator
in addition to or in lieu of the Committee in accordance with Section 14.01. The
Committee will have the authority to control and manage the operation and
administration of this Plan (other than the authority to manage and control the
assets of the Plan), except to the extent such powers have been allocated to the
Trustee or a Plan Administrator, or allocated or delegated to any other person
pursuant to the Plan or the Trust. The Committee and any other person designated
pursuant to Section 14.04 will be “named fiduciaries” within the meaning of
section 402 of ERISA.

 

14.02 Membership and Procedures of Committee.

 

  (a) Appointment.  The Committee will consist of at least three (3) persons,
all of whom will be appointed by the Chief Executive Officer of the Company (the
“CEO”). If, at any time, there are fewer than three (3) members, the CEO will
appoint one or more new members so that there are at least three (3) members.
The appointment of a Committee member will become effective on the date that the
CEO states.

 

  (b) Death, Resignation, or Removal of Member.  A Committee member will cease
to be such upon his death, resignation, removal by the CEO or being declared
legally incompetent. Any Committee member may resign by notice in writing mailed
or delivered to the CEO and to the remaining member or members. Any one or all
of the Committee members may be removed by the CEO.

 

  (c) Action by Committee.  Any and all acts may be taken and decisions may be
made by a majority of the Committee members then acting. The Committee may make
any decision or take any action at a meeting duly called and held, or by written
documents signed by the minimum number of Committee members empowered to take
action or make decisions at that time. The members may delegate to each or any
of their number authority to perform ministerial acts or to sign documents on
behalf of the Committee, and a document so signed will be conclusively presumed
to be the action of the Committee.

 

  (d) Committee Compensation.  The Committee members will serve without
compensation.

 

14.03 Committee Powers.

The Committee will have the specific powers elsewhere granted to it and will
have such other powers as may be necessary in order to enable it to discharge
its responsibilities with respect to this Plan, including, but not by way of
limitation, the sole discretionary authority to do the following:

 

  (a)

To interpret and construe this Plan and to determine all questions arising under
this Plan, other than those specifically reserved for determination by the
Company or the Plan Administrator, and to correct any ambiguity or supply any

 

 The AMETEK Retirement and Savings Plan    Page 58    



--------------------------------------------------------------------------------

  omission or reconcile any inconsistency in this Plan in such manner and to
such extent as they will deem expedient to effectuate the purposes and intent of
this Plan;

 

  (b) To determine all questions of eligibility and status and rights of
Participants and others under this Plan, either directly or on appeal. The
Committee will have the exclusive discretionary authority to determine
eligibility for benefits under the Plan, to construe the terms of the Plan, to
make factual determinations and to determine any question that may arise in
connection with the operation or the administration of the Plan. The actions and
the decisions of the Committee will be conclusive and binding upon the Employer
and any and all Participants, Spouses, Beneficiaries, Alternate Payees and their
respective heirs, distributees, executors, administrators, or assignees;
subject, however, to the right of Participants, Spouses, Beneficiaries,
Alternate Payees and their respective heirs, distributees, executors,
administrators, or assignees to file a written claim under the claims procedure
as set forth in Article 15;

 

  (c) To authorize and make, or cause to be made, payment of all benefits and
expenses that become payable under this Plan;

 

  (d) To adopt and to amend from time to time such by-laws and rules and
regulations as they will deem necessary for the administration of this Plan,
which are not inconsistent with the terms and provisions of this Plan; and

 

  (e) To establish reasonable procedures to determine whether a domestic
relations order is a Qualified Domestic Relations Order and for payments to be
made pursuant to such Order in accordance with Section 17.03.

 

14.04 Designation of Additional Fiduciaries.

The Board of Directors may designate, in writing, one or more persons or
entities to serve as a named fiduciary of the Plan, in addition to or in lieu of
the Committee. Such designation will describe such person’s or entity’s
fiduciary responsibilities.

 

14.05 Allocation of Duties.

The Committee and the Plan Administrator may further allocate their fiduciary
responsibilities with respect to this Plan among themselves pursuant to section
405(c)(1)(A) of ERISA, and may designate one or more other persons, firms or
corporations to carry out such fiduciary responsibilities under this Plan
pursuant to section 405(c)(1)(B) of ERISA. Any allocation or designation
pursuant to this Section 14.05 will be in writing.

 

14.06 Employment of Agents.

The Committee or other appropriate fiduciary may enlist the services of such
agents, representatives and advisers as they may deem advisable to assist them
in the performance of their duties under this Plan, including, but not by way of
limitation, custodial agents for the Trust Fund and attorneys and accountants.

 

 The AMETEK Retirement and Savings Plan    Page 59    



--------------------------------------------------------------------------------

14.07 Expenses.

Reasonable expenses incident to the operation of the Plan, including fees for
professional services and the costs of such other technical or clerical
assistance as may be required, including reasonable fees and expenses of
custodial agents, attorneys, accountants and other advisers, will be paid from
the Trust Fund. The Company may, in its discretion, initially pay any expense
that normally would be charged to the Trust Fund and later obtain reimbursement
from the Trust Fund, including years after the costs were incurred.
Reimbursement is available even where, at the time of the Company’s initial
payment of the expense, it is not clear that the Company may lawfully seek
reimbursement from the Trust Fund, but the Company’s legal right to
reimbursement is later clarified.

 

14.08 Liability for Contributions.

The Committee will not be responsible for the determination or collection of any
contributions that may be or become payable under this Plan.

 

14.09 Participation of Committee Members and Other Fiduciaries.

Nothing contained in this Plan will preclude a Committee member or other
fiduciary from becoming a Participant in this Plan, if he be otherwise eligible,
but he will not be entitled to vote or to act upon or to sign any document
relating primarily to his own participation in this Plan.

 

14.10 Books and Records.

The Committee and other appropriate fiduciary will maintain appropriate records
of all actions taken. The Committee and the Plan Administrator will submit, make
available or deliver on request to governmental agencies or instrumentalities,
the Company and other Employer Units, Participants, Beneficiaries and other
persons entitled thereto, such reports, documents or records as may be required
by law, or as they may otherwise deem appropriate. The Company may, at any time,
inspect the records of the Committee and the Plan Administrator.

 

14.11 Indemnification.

To the extent permitted by law, the Company will indemnify and save each
Committee member, each former Committee member, the Plan Administrator and each
former Plan Administrator if, while serving as such, he is or was an Employee
(each such person being an “Indemnitee”), and their respective heirs and legal
representatives, harmless from and against any loss, cost or expense including
reasonable attorney’s fees (collectively, “liability”) that any such person may
incur individually, jointly, or jointly and severally, arising out of or in
connection with the administration of this Plan, including, without limitation
of the foregoing, any liability that may arise out of or in connection with the
management and control of the Trust Fund, unless such liability is determined to
be due to willful breach of the Indemnitee’s responsibilities under this Plan,
under ERISA, or other applicable law.

 

 The AMETEK Retirement and Savings Plan    Page 60    



--------------------------------------------------------------------------------

ARTICLE 15.        CLAIMS PROCEDURE

 

15.01 Claim.

Any person or entity claiming a benefit, requesting an interpretation or ruling
under the Plan (a “Claimant”), or requesting information under the Plan may
present the request in writing to the Plan Administrator. The Plan Administrator
will respond in writing within ninety (90) days after receipt of the claim,
provided that the Plan Administrator may extend this period for an additional
ninety (90) days by providing written notice of the extension to the Claimant
within the original 90-day period. Such notice will indicate the circumstances
requiring the extension and the date by which the Plan Administrator expects to
make a determination of the claim.

 

15.02 Denial of Claim.

If the claim or request is denied, the written notice of denial will state:

 

  (a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

  (b) a description of any additional material or information required for the
Claimant to perfect the claim and an explanation of why the material or
information is necessary; and

 

  (c) an explanation of the Plan’s claim review procedure, including a statement
of the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim denial is denied (in whole or in part) on appeal.

Whether a document, record or other information is relevant for purposes of this
Section 15.02 will be determined by the Plan Administrator in its sole
discretion in accordance with 29 C.F.R. § 2560.503-1(m)(8).

 

15.03 Review of Claim.

Any Claimant whose claim or request is denied or who has not received a response
within the time limits set forth above may request a review by notice given in
writing to the Plan Administrator. Such request must be made within sixty
(60) days after receipt by the Claimant of the written notice of denial, or, in
the event Claimant has not received a timely response, within 60 days after the
date the Plan Administrator was required to respond to the claim under
Section 15.01. The claim or request will be reviewed by the Plan Administrator
which may, but will not be required to, grant the Claimant a hearing. On review,
the claimant may have representation, examine documents determined by the Plan
Administrator in its sole discretion to be relevant to the Claimant’s claim for
benefits, and submit documents, records, and comments in writing.

 

15.04 Final Decision.

The decision on review will normally be made within sixty (60) days after the
Plan Administrator’s receipt of Claimant’s claim or request; provided that,
under special circumstances, including for a hearing, the Plan Administrator may
extend this period for an additional sixty (60) days by providing written notice
of the extension to the Claimant

 

 The AMETEK Retirement and Savings Plan    Page 61    



--------------------------------------------------------------------------------

within the original 60-day period. Such notice will indicate the circumstances
requiring the extension and the date by which the Plan Administrator expects to
make a determination on review. If the Plan Administrator extends the period for
making a decision, the tolling rule set forth in 29 C.F.R. § 2560.503-1(i)(4)
will apply to the extent applicable.

If the claim or request is denied on final review, the notice of denial will
state the following:

 

  (a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

  (b) a statement concerning the Claimant’s right to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the claim;

 

  (c) a description of any voluntary appeals procedures offered by the Plan; and

 

  (d) a statement of the Claimant’s right to bring a civil action under section
502(a) of ERISA.

Whether a document, record or other information is relevant for purposes of this
Section 15.04 will be determined by the Plan Administrator in its sole
discretion in accordance with 29 C.F.R. § 2560.503-1(m)(8).

 

15.05 Litigation.

An “Applicable Claim” as described below in subsection (c) may not be filed in
any court:

 

  (a) until the Claimant has exhausted the claims procedures described in
Sections 15.01 through 15.04; and

 

  (b) unless such claim or action is filed in a court with jurisdiction over
such claim or action no later than two years after:

 

  (1) in the case of a claim or action to recover benefits allegedly due to the
Claimant under the terms of the Plan or to clarify the Claimant’s rights to
future benefits under the terms of the Plan, the earliest of (a) the date the
first benefit payment was actually made, (b) the date the first benefit payment
was allegedly due, or (c) the date the Plan first repudiated its alleged
obligation to provide such benefits (regardless of whether such repudiation
occurred during administrative review pursuant to Sections 15.01 through 15.04);

 

  (2) in the case of a claim or action to enforce an alleged right under the
Plan (other than a right to benefits, which are subject to subsection (b)(1)),
the date the Plan first denied the claimant’s request to exercise such right,
regardless of whether such denial occurred during administrative review pursuant
to Sections 15.01 through 15.04;

 

 The AMETEK Retirement and Savings Plan    Page 62    



--------------------------------------------------------------------------------

  (3) in the case of any other claim or action described in subsection (c)(4),
the earliest date on which the claimant knew or should have known of the
material facts on which such claim or action is based, regardless of whether the
claimant was aware of the legal theory underlying the claim or action,

provided that if a request for administrative review pursuant to Sections 15.01
through 15.04 is pending before the Plan Administrator when the two-year period
described in this subsection (b) expires, the deadline for filing such claim or
action in a court with proper jurisdiction will be extended to the date that is
60 calendar days after the final denial (including a deemed denial) of the claim
on administrative review.

The period described by this subsection (b) is hereafter referred to as the
“Applicable Limitations Period.” The Applicable Limitations Period replaces and
supersedes any limitations period ending at a later time that otherwise might be
deemed applicable under state or federal law in the absence of this
Section 15.05. Except as provided in the following two sentences, a claim or
action filed after the expiration of the Applicable Limitations Period will be
deemed time-barred. The Plan Administrator will have discretion to extend the
Applicable Limitations Period upon a showing of exceptional circumstances that,
in the opinion of the Plan Administrator, provide good cause for an extension.
The exercise of this discretion is committed solely to the Plan Administrator,
and is not subject to review. Notwithstanding the foregoing, neither this
subsection (b) nor the Applicable Limitations Period will apply to a claim
governed by section 413 of ERISA.

 

  (c) For purposes of this Section 15.05, an Applicable Claim is:

 

  (1) a claim or action to recover benefits allegedly due under the provisions
of the Plan or by reason of any law;

 

  (2) a claim or action to clarify rights to future benefits under the terms of
the Plan;

 

  (3) a claim or action to enforce rights under the Plan; or

 

  (4) any other claim or action that:

 

  (A) relates to the Plan, and

 

  (B) seeks a remedy, ruling, or judgment of any kind against the Plan, the Plan
Administrator, or other fiduciary (within the meaning of section 3(21) of
ERISA), or a party in interest (within the meaning of section 3(14) of ERISA)
with respect to the Plan.

 

  (d) In the event of any Applicable Claim brought by or on behalf of two or
more Claimants, this Section 15.05, including the Applicable Limitations Period,
will apply separately with respect to each Claimant.

 

 The AMETEK Retirement and Savings Plan    Page 63    



--------------------------------------------------------------------------------

15.06 Class Action Forum Selection.

 

  (a) To the fullest extent permitted by law, any putative class action lawsuit
brought in whole or in part under section 502 of ERISA (or any successor
provision) and relating to the Plan, the administration of the Plan, management
or investment or handling of Plan assets, the Trust, or the performance or
non-performance of Plan fiduciaries or administrators must be filed in one of
the following jurisdictions:

 

  (1) the jurisdiction in which the Plan is principally administered; or

 

  (2) the jurisdiction in which the largest number of putative class members
resides as determined by the Plan Administrator based on records maintained by
the Plan Administrator (or if that jurisdiction cannot be determined, the
jurisdiction in which the largest number of class members is reasonably believed
to reside).

 

  (b) If any putative class action within the scope of subsection (a) is filed
in a jurisdiction other than one of those described in subsection (a), or if any
non-class action filed in such a jurisdiction is subsequently amended or altered
to include class action allegations, then the Plan, any Plan affiliates, and all
alleged Plan participants must take all steps necessary to have the action
removed to, transferred to, or re-filed in a jurisdiction described in
subsection (a). Such steps may include, but are not limited to:

 

  (1) a joint motion to transfer the action; or

 

  (2) a joint motion to dismiss the action without prejudice to its re-filing in
a jurisdiction described in subsection (a), with any applicable time limits or
statutes of limitations applied as if the suit or class action allegation had
originally been filed or asserted in a jurisdiction in subsection (a) at the
same time that it was filed or asserted in a jurisdiction not described therein.

 

  (c) This forum selection provision is waived if no party invokes it within 120
days of filing a putative class action or the assertion of class action
allegations.

 

  (d) This Section 15.06 does not relieve the Plan or any putative class member
of any obligation existing under the Plan or by law to exhaust administrative
remedies before initiating litigation or to comply with the limitations of
actions provision set forth in Section 15.05.

 

 The AMETEK Retirement and Savings Plan    Page 64    



--------------------------------------------------------------------------------

ARTICLE 16.        MANAGEMENT OF FUNDS

 

16.01 Trust Agreement.

A Trust Fund currently known as the AMETEK Retirement and Savings Trust (the
“Trust” or the “Trust Fund”) has been established by the execution of trust
agreements with one or more Trustees and is maintained for the purposes of this
Plan. Each Employer Unit will make contributions under this Plan to the Trust
for purposes of providing benefits under the Plan.

 

16.02 Designation of Trustee.

There will be one or more trustees, either corporate or individual, in each case
appointed and subject to removal by the Company. In case of death, incapacity,
resignation or removal of any Trustee, a successor will be appointed by the
Company.

 

16.03 Exclusive Benefit Rule.

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan will be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan before satisfaction of all liabilities with respect to them. No person
will have any interest in or right to any part of the earnings of the funds of
the Plan, or any right in, or to, any part of the assets held under the Plan,
except as and to the extent expressly provided in the Plan.

 

16.04 Appointing Investment Managers.

The Board of Directors may, from time to time, appoint one or more investment
managers (within the meaning of section 3(38) of ERISA) to manage, invest and
reinvest the Trust Fund, or such part or parts of the Trust Fund as is specified
in such appointment. Any appointment made pursuant to this Section 16.04 may be
revoked or modified by the Board of Directors at any time and a new appointment
made.

 

16.05 No Guarantee.

The Employer, the Plan Administrator, and the Trustee do not guarantee the
Participants or their Beneficiaries against loss or depreciation or fluctuation
of the value of the assets of the Trust Fund.

 

 The AMETEK Retirement and Savings Plan    Page 65    



--------------------------------------------------------------------------------

ARTICLE 17.        ASSIGNMENTS OR LIENS

 

17.01 No Alienation.

Except as provided in Section 17.03 or permitted by section 401(a)(13)(C) of the
Code, no right, benefit or interest of any Participant or Beneficiary under the
Plan may be made subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt or
arrangement on the part of any person so to do will be void.

 

17.02 No Liability for Obligation.

Except as provided in Section 17.03 or permitted by section 401(a)(13)(C) of the
Code, no right, benefit, or interest will in any way be subject to or liable for
the debts, contracts, commitments, obligations, liabilities or torts of any
Participant or Beneficiary under the Plan or subject to attachment, execution,
garnishment, sequestration, seizure or legal, equitable, or other process for or
against such person and any attempt or arrangement on the part of any person so
to do will be void.

 

17.03 Qualified Domestic Relations Orders.

Notwithstanding the provisions of Sections 17.01 or 17.02, the Plan
Administrator will direct the Trustee to honor and comply with the provisions of
a domestic relations order which the Plan Administrator determines to constitute
a Qualified Domestic Relations Order, as defined in section 414(p) of the Code.
Nothing contained in this Plan prevents the Trustee, in accordance with the
direction of the Plan Administrator, from complying with the provisions of a
Qualified Domestic Relations Order (as defined in section 414(p) of the Code).
The Plan Administrator will establish procedures to determine the status of a
judgment, decree or order as a Qualified Domestic Relations Order and to
administer Plan distributions in accordance with Qualified Domestic Relations
Orders. Notwithstanding anything to the contrary in Section 14.07, reasonable
expenses incurred by the Plan Administrator to determine whether a domestic
relations order is a Qualified Domestic Relations Order may be paid from the
Accounts of the Participant to whom such Order relates. Any payment made by the
Plan Administrator pursuant to a Qualified Domestic Relations Order will reduce,
by a like amount, the amount otherwise payable under the Plan to the Participant
to whom such Order relates or his Beneficiary, as the case may be.

 

17.04 Distributions Under Qualified Domestic Relations Orders.

This Plan specifically permits distribution to an Alternate Payee under a
Qualified Domestic Relations Order at any time, irrespective of whether the
Participant has attained his earliest retirement age (as defined under Code
section 414(p)) under the Plan. A distribution to an Alternate Payee before the
Participant’s attainment of earliest retirement age is available only if:
(1) the Qualified Domestic Relations Order specifies distribution at that time
or permits an agreement between the Plan and the Alternate Payee to authorize an
earlier distribution; and (2) if the present value of the Alternate Payee’s
benefits under the Plan exceeds $5,000 and the Qualified Domestic Relations
Order requires, the Alternate Payee consents to any distribution occurring
before the Participant’s attainment of earliest retirement age. Nothing in this
Section 17.04 permits a Participant a right to receive distribution at a time
otherwise not permitted under the

 

 The AMETEK Retirement and Savings Plan    Page 66    



--------------------------------------------------------------------------------

Plan nor does it permit the Alternate Payee to receive a form of payment not
permitted under the Plan.

 

 The AMETEK Retirement and Savings Plan    Page 67    



--------------------------------------------------------------------------------

ARTICLE 18.        AMENDMENT, MERGER OR TERMINATION

 

18.01 Amendment of Plan.

The Board of Directors, at a meeting or by unanimous written consent, may amend,
terminate or suspend this Plan at any time or from time to time by an instrument
in writing duly executed in the name of the Company and delivered to the
Committee; provided, however, that:

 

  (a) No amendment will provide for the use of the assets of this Plan or any
part thereof other than for the exclusive benefit of Participants and
Beneficiaries;

 

  (b) The Committee may amend the Plan, without action or approval by the Board
of Directors, to modify the maximum percentage of Compensation that may be
deferred by Highly Compensated Employees;

 

  (c) No amendment will deprive any Participant or Beneficiary of any of the
benefits that are vested in him or to which he is entitled under this Plan by
reason of the prior Years of Service, death, Disability or termination of
employment of such Participant;

 

  (d) If the Internal Revenue Service requires that one or more amendments be
adopted to the Plan as a condition of receiving a favorable determination
letter, and the representative of the Company with respect to the application
for the determination letter agrees in writing to the adoption of such
amendments, such amendments will, upon the issuance of the requested
determination letter, be deemed to have been adopted, automatically and without
further action by the representative, the Company, or the Board of Directors,
effective as of the date or dates specified in such amendments; and

 

  (e) This Plan may be amended at any time and from time to time in any respect
so as to qualify this Plan pursuant to section 401(a) of the Code and to comply
with the provisions of ERISA, regardless of whether any such amendment may
change, alter or amend the relative benefits under this Plan of any Participant
or Beneficiary.

 

18.02 Termination of Plan.

The Company will have the right, in its sole discretion, at any time, to suspend
or discontinue its contributions under the Plan, and to terminate at any time,
in whole or in part, this Plan and the Trust. To the extent practicable, a
termination will be effected by resolution of the Board of Directors and written
notice thereof will be given by an instrument in writing executed by the Company
and filed with the Trustee and Committee. The Plan will also be considered
terminated as of the date that the Company is dissolved or liquidated or
disposes of substantially all of its assets without providing for any successor
person, firm or corporation to continue the Plan.

Whether a partial termination has occurred depends on all the relevant facts and
circumstances, as determined by the Commissioner of the Internal Revenue
Service. No Participant will have any right to be vested under Section 18.03(a)
on account of a partial termination unless and until the Commissioner makes such
a determination.

 

 The AMETEK Retirement and Savings Plan    Page 68    



--------------------------------------------------------------------------------

18.03 Vesting and Distribution of Assets on Plan Termination or Complete
Discontinuance of Contributions.

 

  (a) Vesting.

Upon complete or partial termination of this Plan, or complete discontinuance of
contributions to this Plan, a Participant who is affected by the complete or
partial termination or discontinuance will be vested in the balance of his
Accounts, determined as of the date of complete or partial termination or the
discontinuance.

 

  (b) Distribution.

Upon complete or partial termination of this Plan, or complete discontinuance of
contributions to this Plan, the value of each affected Participant’s account
will be distributed in accordance with this subsection (b) to the extent
consistent with applicable law. Except as otherwise provided by ERISA, there
will first be set aside amounts due to Participants who have terminated
employment and who were not previously paid pursuant to the provisions of
Article 12, and the amount to which any such Participant is entitled will be
paid to him or his duly designated Beneficiary, as the case may be. The
proportionate interest of each other Participant in the remaining assets of the
Trust Fund will then be determined in accordance with Article 7 except that the
value of such proportionate interest will be determined as of the date of
termination of this Plan. There will be paid to each Participant or his duly
designated Beneficiary, as the case may be, the benefit thus determined pursuant
to this Section 18.03, plus his proportionate share of any earnings thereon, or
less his proportionate share of any losses thereon, if applicable. Provision for
the payment of benefits pursuant to this Section 18.03 may be made at the
direction of the Company, by continuing the Trust Fund in existence and making
provision therefrom for benefit distributions in accordance with the terms of
this Plan, by immediate and full distribution from the Trust Fund of
Participants’ Accounts, or by any combination thereof. Notwithstanding the
foregoing provisions of this Section 18.03, following the termination of the
Plan, a distribution of a Participant’s Pre-Tax Contribution Account, Roth
Contribution Account, or Catch-Up Contribution Account will not occur if the
Employer establishes or maintains a successor plan (as defined under section
401(k) of the Code and the corresponding Treasury regulations).

 

18.04 Merger or Consolidation.

Pursuant to action of the Board of Directors:

 

  (a) the Plan may be merged or consolidated with, or a portion of its assets
and liabilities may be transferred to, another plan meeting the requirements of
section 401(a) of the Code or any successor provision of law, or

 

  (b) a portion of the assets and liabilities of another such plan may be
transferred to the Plan,

provided such merger, consolidation or transfer is accompanied by a transfer of
such existing records and information as may be necessary to properly allocate
such assets among Participants and to provide any tax or other necessary
information to the persons administering the Plan or receiving the assets, and
further provided that each Participant or Beneficiary will be entitled to
receive a benefit immediately after such merger,

 

 The AMETEK Retirement and Savings Plan    Page 69    



--------------------------------------------------------------------------------

consolidation or transfer (if this Plan or such other plan were then terminated)
which is at least equal to the benefit the Participant or Beneficiary would have
been entitled to receive immediately before such merger, consolidation or
transfer (if this Plan or such other plan had been terminated).

 

 The AMETEK Retirement and Savings Plan    Page 70    



--------------------------------------------------------------------------------

ARTICLE 19.        TOP-HEAVY PROVISIONS

 

19.01 Priority Over Other Plan Provisions.

For any Plan Year for which this Plan is a Top-Heavy Plan, as defined below, the
provisions of this Article 19 will apply and control over any contrary
provisions of the Plan.

 

19.02 Definitions Used in this Article.

For purposes of this Article 19, the following definitions will apply unless the
context clearly indicates otherwise:

 

  (a) Determination Date.  “Determination Date” means the last day of the
preceding Plan Year.

 

  (b) Employer.  “Employer” means any Employer and any Affiliate, each as
defined in Article 2.

 

  (c) Employer Plan.  Employer Plan means a stock bonus, pension, or
profit-sharing plan intended to qualify under section 401(a) of the Code,
whether or not terminated, of the Employer.

 

  (d) Five Percent Owner.  Five Percent Owner means:

 

  (1) if the Employer is a corporation, any person who owns (or is considered as
owning within the meaning of section 318) more than five percent of the
outstanding stock of the corporation or stock possessing more than five percent
of the total combined voting power of all stock of the corporation; or

 

  (2) if the employer is not a corporation, any person who owns more than five
percent of the capital or profits interest in the Employer.

For purposes of this subsection (d), no Employer will not be treated as a single
employer, and a person’s ownership interest in each Employer will not be
aggregated.

 

  (e) Key Employee.  “Key Employee” means any employee who at any time during
the Plan Year ending with the Determination Date is:

 

  (1) an Officer whose Total Compensation exceeds the dollar amount under
section 416(i)(1)(A)(i) of the Code;

 

  (2) a Five Percent Owner;

 

  (3) a One Percent Owner whose Total Compensation exceeds $150,000; or

 

  (4) the Beneficiary of any individual described in the foregoing clauses of
this subsection (e).

 

 The AMETEK Retirement and Savings Plan    Page 71    



--------------------------------------------------------------------------------

  (f) Non-Key Employee.  “Non-Key Employee” means, for any Plan Year, an
individual who was employed as an Employee at any time during the Plan Year and
who is not a Key Employee. A “Non-Key Employee” also includes and Employee who
is a former Key Employee.

 

  (g) Officer.  “Officer” means an individual who is an “officer” within the
meaning of section 416(i)(1) of the Code and any regulations prescribed
thereunder. No more than 50 employees of the Employer (or, if lesser, the
greater of 3 or 10 percent of the employees) will be treated as officers in any
given Plan Year. If the number of employees who could be treated as Officers
exceeds the limits set forth in this subsection (g), then the employees having
the highest annual Total Compensation among all potential Officers, during the
Plan Year ending with the Determination Date and the four preceding Plan Years,
will be considered Officers.

 

  (h) One Percent Owner.  “One Percent Owner” has the same meaning as Five
Percent Owner except that One Percent is substituted for Five Percent wherever
that term appears in subsection (c).

 

  (i) Permissive Aggregation Group.  “Permissive Aggregation Group” means a
group of Employer Plans comprising each Employer Plan that is included in the
Required Aggregation Group and each other Employer Plan selected by the Company
for inclusion in the Permissive Aggregation group that would not, by its
inclusion, prevent the group of Employer Plans included in the Permissive
Aggregation Group from continuing to meet the nondiscrimination requirements of
section 401(a)(4) of the Code and the participation requirements of section 410
of the Code.

 

  (j) Required Aggregation Group.  “Required Aggregation Group” means one or
more Employer Pans including each Employer Plan in which a Key Employee is a
participant and each other Employer Plan that enables any Employer Plan in which
a Key Employee participants to meet the nondiscrimination requirements of
section 410(a)(4) of the Code or the participation requirements of section 410
of the Code.

 

  (k) Top-Heavy Plan.  The Plan will be considered a “Top-Heavy Plan” for any
Plan Year, if, as of the Determination Date:

 

  (1) the Plan is not part of a Permissive Aggregation Group or a Required
Aggregation Group and the aggregate present value of the Accounts of
Participants who are Key Employees exceeds sixty percent (60%) of the aggregate
present value of the Accounts under the Plan for all Participants; or

 

  (2) the Plan is part of a Required Aggregation Group and the sum of the
present values of accrued benefits for Key Employees under all Employer Plans
included in such Required Aggregation Group exceeds sixty percent (60%) of the
sum of the present value of accrued benefits of all participants of all plans
within the Required Aggregation Group.

 

 The AMETEK Retirement and Savings Plan    Page 72    



--------------------------------------------------------------------------------

The Plan will not be considered a Top-Heavy Plan for any Plan Year in which the
Plan is part of a Required Aggregation Group or Permissive Aggregation Group
which is not top-heavy.

The present value of accounts and of accrued benefits will be calculated in
accordance with section 416(g) of the Code and will include (A) the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan during the applicable period ending on the
Determination Date; (B) any distributions made with respect to the employee
during the applicable period ending on the Determination Date under a terminated
plan which, had it not been terminated, would have been aggregated with the Plan
in a Required Aggregation Group. For purposes of (A) and (B), the “applicable
period” will mean the one-year period ending on the Determination Date unless
the distribution is an in-service distribution or otherwise made for reasons
other than severance from employment, death, or disability.

The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date will not be taken into account for purposes of this subsection (k).

 

  (l) Total Compensation.  “Total Compensation” means “compensation” as defined
in Section 6.02(c)(2).

 

19.03 Minimum Allocation.

For each Plan Year during which the Plan is a Top Heavy Plan, for each Non-Key
Employee who has satisfied the eligibility requirements of Section 3.01 and who
has not separated from service as of the last day of the Plan Year,

 

  (a) the Employer contributions the Employer otherwise would have made under
the Plan for such Plan Year (determined without regard to compensation in excess
of Total Compensation), or, if greater,

 

  (b) contributions for such Plan Year that, when added to the contributions
made by the Employer for such Non-Key Employee (and any forfeitures allocated to
the accounts of such Non-Key Employee) for such Plan Year under all other
defined contribution plans of the Employer,

will equal not less than the lesser of:

 

  (c) three percent (3%) of Total Compensation; or

 

  (d) the highest percentage of Total Compensation at which Employer
contributions plus forfeitures are allocated (or required to be allocated) for
the Plan Year to the accounts of any Key Employee; provided that the provisions
of this paragraph (d) will not apply if the Plan is in the Required Aggregation
Group and enables a defined benefit plan in the Required Aggregation Group to
meet the requirements of section 401(a)(4) or section 410 of the Code. For
purposes of this paragraph (d), all defined contribution plans in the Required
Aggregation Group will be treated as one plan.

 

 The AMETEK Retirement and Savings Plan    Page 73    



--------------------------------------------------------------------------------

For purposes of this Section 19.03,

 

  (1) the minimum contribution allocated to Non-Key Employees for the Plan Year
will be determined without regard to elective deferrals;

 

  (2) the highest percentage of Total Compensation contributed by the Employer
on behalf of any Key Employee under paragraph (d) for the Plan Year will be
determined by including elective deferrals; and

 

  (3) employer matching contributions will be taken into account.

Notwithstanding anything to the contrary in this Section 19.03, a minimum
allocation will not be made on behalf of a Non-Key Employee under this Plan in
the event the Participant is covered by another plan of an Employer and the
minimum allocation or benefit requirement as set forth in section 416 of the
Code and regulations thereunder is satisfied by such other plan of the Company.

 

19.04 Coordination with Defined Benefit Plan.

If a Non-Key Employee who is entitled to receive a contribution under
Section 19.03 is also entitled to receive a minimum benefit pursuant to section
416 of the Code under a defined benefit pension plan maintained by an Employer,
and the Non-Key Employee does not accrue a benefit under such defined benefit
pension plan that, together with the Non-Key Employee’s minimum contribution
provided under Section 19.03 hereof, satisfies the requirements of section 416
of the Code, the amount of Matching Contributions allocated to the Matching
Contribution Account of such Non-Key Employee will equal the lesser of:

 

  (a) 5 percent (5%) of the Non-Key Employee’s Total Compensation for the Plan
Year; or

 

  (b) the percentage necessary in order that the Non-Key Employee receive the
minimum combined benefits under this Plan and such defined benefit pension plan
to which he is entitled under section 416 of the Code.

 

 The AMETEK Retirement and Savings Plan    Page 74    



--------------------------------------------------------------------------------

ARTICLE 20.  SPECIAL RULES FOR MILITARY SERVICE

 

20.01 In General.

Notwithstanding any other provision of the Plan, contributions, benefits, and
service credit with respect to qualified military service will be provided in
accordance with section 414(u) of the Code (excluding section 414(u)(9) of the
Code). The Plan Administrator may reasonably request that an Employee
demonstrate that he has engaged in qualified military service within the meaning
of section 414(u) of the Code.

 

20.02 Reemployment Following a Period of Qualified Military Service.

 

  (a) Reemployment Following a Period of Qualified Military
Service.  Notwithstanding any provision of this Plan to the contrary all
contributions with respect to periods of qualified military service will be
provided in a manner consistent section 414(u) of the Code (excluding section
414(u)(9)) if a Participant is treated as reemployed by the Employer under
chapter 43 of title 38, United States Code, following a period of qualified
military service, as follows:

 

  (1) Pre-Tax, Roth, and Catch-up Contributions.  A Participant who is treated
as reemployed under chapter 43 of title 38, United States Code, following a
period of qualified military service will be permitted to contribute additional
Pre-Tax, Roth, After-Tax, and Catch-up Contributions under the Plan in an amount
up to the maximum amount of Pre-Tax, Roth, After-Tax, and Catch-up Contributions
that the Participant would have been permitted to make under the Plan during the
period of qualified military service if the Participant had continued to be
employed during such period and received Compensation equal to the Compensation
the Participant would have received during such period if the Participant were
not in qualified military service, or if such rate is not reasonably certain,
the Participant’s average rate of Compensation during the 12-month period
immediately preceding the qualified military service (or, if shorter, the period
of the Participant’s employment as an Employee immediately preceding such
period. The maximum amount of Pre-Tax, Roth, After-Tax, and Catch-Up
Contributions so determined will be reduced by the amount of any Pre-Tax, Roth,
After-Tax, or Catch-Up Contributions actually made by the Participant during his
period of absence due to qualified military service. The additional Pre-Tax,
Roth, After-Tax, or Catch-Up Contributions must be made within five (5) years
(or, if less, three (3) times the length of the Participant’s most recent period
of qualified military service) after his reemployment and while the Participant
is an Employee.

 

  (2) Matching Contributions and Retirement Incentive Contributions.  The
applicable Employer Unit will contribute Matching Contributions and any
Retirement Incentive Contributions that would have been attributable to Pre-Tax
Contributions or Roth Contributions made pursuant to paragraph (1) if the
Participant had elected to make such contributions during the period of
qualified military service.

 

 The AMETEK Retirement and Savings Plan    Page 75    



--------------------------------------------------------------------------------

  (3) Retirement Contributions.  The applicable Employer Unit will contribute to
the Plan, on behalf of each Participant who is treated as reemployed under
chapter 43 of title 38, United States Code, following a period of qualified
military service, an amount equal to the Retirement Contributions, if any, that
would have been required under Section 5.02 had such Participant continued to be
employed and received Compensation during the period of qualified military
service.

 

  (b) Contributions made pursuant to subsection (a):

 

  (1) will not be taken into account for purposes of the limit described in
Section 6.01(a) and the otherwise applicable limitations under Section 6.02 for
the taxable year or limitation year in which the contributions are made; rather
such contributions will be taken into account for purposes of such limitations
for the year to which the contributions relate; and

 

  (2) will not be taken into account for purposes of the limitations described
in Section 6.03 for any year.

 

20.03 Service Credit.

If Section 20.02(a) applies to a Participant, the Participant’s period of
absence due to qualified military service will be included in the determination
of his Hours of Service and the Participant will not incur a Separation of
Service Date by reason of his qualified military service.

 

20.04 Loan Repayments.

As provided in Section 11.05(g)(3), loan repayments will be suspended under this
Plan as permitted under section 414(u)(4) of the Code.

 

20.05 Survivor Benefits.

In accordance with section 401(a)(37) of the Code, the survivors of a
Participant who dies while performing qualified military service (within the
meaning of section 414(u) of the Code) will be eligible for any additional
benefits (other than additional benefit accruals related to the period of
qualified military service) that would have been provided under the Plan if the
Participant had resumed employment and immediately thereafter terminated
employment due to death.

 

20.06 Treatment of Differential Wage Payments.

To the extent required by section 414(u)(12) and guidance issued thereunder, an
individual receiving differential wage payments (within the meaning of section
3401(h)(2) of the Code) from the Employer will be treated as an employee and the
differential wage payments will be treated as compensation.

 

20.07 Termination of Employment.

For purposes of Article 12, a termination of employment will be deemed to occur
to the extent permitted by section 414(u)(12)(B) of the Code (concerning
individuals performing

 

 The AMETEK Retirement and Savings Plan    Page 76    



--------------------------------------------------------------------------------

service in the uniformed services described in Code section 3401(h)(2)(A)),
provided that if a Participant elects a distribution of all or part of his
Pre-Tax Contribution Account, Roth Contribution Account, After-Tax Contribution
Account, or Catch-Up Contribution Account pursuant to section 414(u)(12)(B) of
the Code, the Participant will be prohibited from making Pre-Tax Contributions,
Roth Contributions, After-Tax Contributions, or Catch-Up Contributions under
this Plan during the six-month period beginning on the date of the distribution
to the extent required by Code section 414(u)(12)(B)(ii).

 

 The AMETEK Retirement and Savings Plan    Page 77    



--------------------------------------------------------------------------------

ARTICLE 21.        MISCELLANEOUS

 

21.01 Not a Contract of Employment.

This Plan will not constitute a contract of employment between Company and the
Participant. Nothing in this Plan will give a Participant the right to be
retained in the service of Company or to interfere with the right of the Company
to discipline or discharge a Participant at any time.

 

21.02 Electronic Transmission of Notices and Elections.

Any notice required to be distributed to or any elections or directions
permitted under Article 4 or Article 8 by Participants, Beneficiaries and
Alternate Payees pursuant to the terms of the Plan may, at the direction of the
Plan Administrator, be transmitted electronically or telephonically to the
extent permitted by, and in accordance with any procedures set forth in,
applicable law and regulations.

 

21.03 Governing Law.

The Plan will be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).

 

21.04 Severability.

If any provision of this Plan is held unenforceable, the remainder of the Plan
will continue in full force and effect without regard to such unenforceable
provision and will be applied as though the unenforceable provision were not
contained in the Plan.

 

21.05 Headings.

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.

*            *            *

IN WITNESS WHEREOF, and as evidence of the adoption of this amended and restated
Plan by the Company, AMETEK, Inc. has executed the same this 22nd day of
December, 2016.

 

    AMETEK, Inc.     By:  

/s/ HENRY J. POLICARE

        Henry J. Policare         Director, Global Benefits & M&A – HR  

 

 The AMETEK Retirement and Savings Plan    Page 78    